     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 1 of 86 Page ID #:1



 1    Dan Stormer, Esq. [S.B. #101967]
      Shaleen Shanbhag, Esq. [S.B. #301047]
 2    Tanya Sukhija-Cohen, Esq. [S.B. #295589]
      Theresa Zhen, Esq. [S.B. #300710]
 3    HADSELL STORMER RENICK & DAI LLP
      128 N. Fair Oaks Avenue
 4    Pasadena, California 91103
      Telephone: (626) 585-9600
 5    Facsimile: (626) 577-7079
      Emails: dstormer@hadsellstormer.com
 6            sshanbhag@hadsellstormer.com
              tanya@hadsellstormer.com
 7            tzhen@hadsellstormer.com
 8    Barrett S. Litt, Esq. [S.B. #45527]
      Lindsay B. Battles, Esq. [S.B. #262862]
 9    KAYE, MCLANE, BEDNARSKI, & LITT, LLP
      975 E. Green Street
10    Pasadena, CA 91106
      Telephone: (626) 844-7660
11    Facsimile: (626) 844-7670
      Email: blitt@kmbllaw.com
12            lbattles@kmbllaw.com
13    Attorneys for Petitioners/Plaintiffs
14    [Additional Counsel continued on next page]
15                            UNITED STATES DISTRICT COURT
16                          CENTRAL DISTRICT OF CALIFORNIA
17    RODNEY CULLORS, DENEAL                        Case No.:
      YOUNG, JESSICA HAVILAND, RANY
18    UONG, MARK AVILA, CAROLE                      CLASS ACTION
      DUNHAM, LEANDREW LEWIS,
19    VICTOR GUTIERREZ, JEREMIAH                    CLASS ACTION PETITION FOR
      FARMER, on behalf of themselves and all       WRIT OF HABEAS CORPUS AND
20    others similar situated, DIGNITY AND          COMPLAINT FOR INJUNCTIVE AND
      POWER NOW, YOUTH JUSTICE                      DECLARATORY RELIEF
21    COALITION,
                                                    1.      Unconstitutional Conditions of
22                     Plaintiffs,                          Confinement in Violation of the
                                                            Fourteenth Amendment of the U.S.
23     vs.                                                  Constitution (42 U.S.C. § 1983/28
                                                            U.S.C. 2241)
24    COUNTY OF LOS ANGELES, LOS                    2.      Unconstitutional Punishment in
      ANGELES COUNTY SHERIFF ALEX                           Violation of the Fourteenth
25    VILLANUEVA, and DOES 1-10,                            Amendment of the U.S.
      inclusive,                                            Constitution (42 U.S.C. § 1983/28
26                                                          U.S.C. 2241)
                      Defendants.                   3.      Unconstitutional Conditions of
27                                                          Confinement in Violation of the
                                                            Eighth Amendment of the U.S.
28                                                          Constitution (42 U.S.C. § 1983/28
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 2 of 86 Page ID #:2


                                                        U.S.C. 2241)
 1                                             4.       Failure to Accommodate in
                                                        Violation of the Americans with
 2                                                      Disabilities Act (42 U.S.C. §
                                                        12132)
 3                                             5.       Discrimination in Violation of the
                                                        Americans with Disabilities Act
 4                                                      (42 U.S.C. § 12132)
                                               6.       Failure to Accommodate in
 5                                                      Violation of the Rehabilitation Act
                                                        (29 U.S.C. § 794)
 6                                             7.       Discrimination and Disparate-
                                                        Impact Discrimination in Violation
 7                                                      of the Rehabilitation Act (29
                                                        U.S.C. § 794)
 8                                             8.       Cal. Gov’t Code § 11135
                                               9.       Unruh Act (Cal. Civ. Code § 51(f))
 9                                             10.      Cal. Disabled Persons Act (Cal.
                                                        Civ. Code § 54(c))
10                                             11.      California Bane Act (Cal. Civ.
                                                        Code § 52.1)
11                                             12.      Violation of California
                                                        Constitution Art. I §7
12                                             13.      Violation of California
                                                        Constitution Art. I § 17
13                                             14.      Declaratory Relief (Cal. Code Civ.
                                                        Proc. § 1060)
14
                                               IMMEDIATE RELIEF SOUGHT
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 3 of 86 Page ID #:3



 1    [Additional Counsel continued from first page]
 2      Peter J. Eliasberg, Esq. [S.B. #189110]   Alec Karakatsanis*
        ACLU OF SOUTHERN CALIFORNIA               Katherine C. Hubbard, Esq. [S.B.
 3      1313 W. 8th St.                           #302729]
        Los Angeles, CA 90017                     CIVIL RIGHTS CORPS
 4      Telephone: (213) 977-9500                 1601 Connecticut Ave. NW, Ste. 800
        Facsimile: (213) 977-5299                 Washington, DC 20009
 5      Email: peliasberg@aclu.sc.org             Telephone: (202) 894-6126
                                                  Facsimile: (202) 609-8030
 6                                                Email: alec@civilrightscorps.org
                                                         katherine@civilrightscorps.org
 7
 8     Catherine Sweetser, SBN 271142             Eric Balaban, Esq.*
       Alicia Virani, SBN 281187                  AMERICAN CIVIL LIBERTIES UNION
 9     Aaron Littman, SBN 330283                  NATIONAL PRISON PROJECT
       UCLA LAW CLINICS                           915 15th St., N.W.
10     385 Charles E. Young Drive East            Washington, D.C. 20005
       Los Angeles, CA 90095                      Telephone: (202) 393-4930
11     (310) 825-9562                             Facsimile: (202) 393-4931
       Email: csweetser@sshhlaw.com               Email: ebalaban@aclu.org
12            virani@law.ucla.edu
              littman@law.ucla.edu
13
14     Andrea Woods, Esq.*
       AMERICAN CIVIL LIBERTIES UNION
15     125 Broad Street, 18th Floor
       New York, NY 10004
16     Telephone: (212) 549-2528
       Facsimile: (212) 607-3329
17     Email: awoods@aclu.org
18
19     *pro hac vice applications forthcoming
20
21
22
23
24
25
26
27
28
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 4 of 86 Page ID #:4



 1           CLASS ACTION PETITION FOR WRIT OF HABEAS CORPUS AND
 2               COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
 3          1.     Jails and prisons are rapidly becoming the epicenter of this country’s fight
 4    against the novel Coronavirus Disease 2019 (“COVID-19”) and its resulting disease. The
 5    rate at which this disease is ravaging the globe is unprecedented in modern society, and an
 6    outbreak in Los Angeles County’s jails will cause death and devastation to countless lives,
 7    including the people jailed, the people who work in the jail, and their families.
 8    Understanding the need for immediate action to slow the spread of this virus and to
 9    protect public health, medical experts have urged sweeping protective measures in
10    everyday life. 1 Yet the very steps they deem necessary—such as remaining at least six feet
11    apart from other persons through “social distancing,” regular handwashing, adequately
12    cleaning their surroundings, having access to testing and prompt medical attention, and
13    wearing protective gear 2—cannot be followed by the people jailed in the Los Angeles
14    County’s correctional and detention facilities due to the actions and inaction by the Los
15    Angeles County and those officials responsible for prisoners’ health and safety.
16          2.     As Los Angeles is the State’s most populous county, Los Angeles County has
17    become the epicenter of the COVID-19 pandemic in California. Both the Governor and
18    Los Angeles County officials have declared emergencies and issued “Safer at Home”
19    orders. However, measures to protect the general population from COVID-19 have not
20    been implemented with equal force to protect Los Angeles County’s prison population.
21          3.     Given reports that 44 Los Angeles County jail prisoners and 59 Los Angeles
22
23    1
        See, e.g., Centers for Disease Control and Prevention, Interim Guidance for
24    Administrators of US K-12 Schools and Child Care Programs, https://cutt.ly/ItRPq5n;
      Centers for Disease Control and Prevention, Interim Guidance for Administrators and
25    Leaders of Community-and Faith-Based Organizations to Plan, Prepare, and Respond
26    to Coronavirus Disease 2019 (COVID-19), https://cutt.ly/KtRPk1k (last accessed Apr.
      19, 2020).
27    2
        See, e.g., World Health Organization, Coronavirus, https://cutt.ly/ztWyf7e (last
28    accessed Apr. 19, 2020); Centers for Disease Control and Prevention, How Coronavirus
      Spreads, https://cutt.ly/CtYRkkC (last accessed Apr. 19, 2020).
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR               -1-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 5 of 86 Page ID #:5



 1    County Sheriff’s Department employees have already tested positive for COVID-19, 3 an
 2    outbreak in the County’s jails already appears to be underway, with the full scope of
 3    infection unclear due to limited testing. However, the Los Angeles County and the
 4    officials responsible for operating the Los Angeles County jails have failed to respond to
 5    the obvious and urgent threats posed by this growing pandemic. The nearly 12,000 people
 6    in the Los Angeles County’s jails are forced to suffer unconstitutional conditions that deny
 7    them the precautions and protections necessary to mitigate against the risks of COVID-19.
 8          4.     In contradiction to public claims by Los Angeles County officials, the people
 9    confined inside the jail do not have adequate soap, have no safe way to dry their hands or
10    to maintain a distance of at least six feet of one another, are not being tested for infection
11    even when showing symptoms. They must wait days or even weeks to receive medical
12    attention for COVID-19 related symptoms, share with dozens of other people high-touch
13    surfaces that are infrequently cleaned, and are denied basic hygienic supplies. They also
14    lack access to medical and public health information that they require to understand how
15    this disease is contracted and how the spread can be prevented. Disregarding known,
16    obvious risks of illness and death and needlessly exposing people to a highly fatal
17    infectious disease violates the Eighth and Fourteenth Amendment rights under the U.S.
18    Constitution and rights under other federal and state laws of the people jailed at in the Los
19    Angeles County’s facilities. This indifference also puts the broader community at risk
20    from the creation of a site of widespread contagion.
21          5.     People confined in jails and prisons must “be furnished with the basic human
22    needs, one of which is ‘reasonable safety.’” Helling v. McKinney, 509 U.S. 25, 33-34
23    (1993) (citations omitted). Yet Petitioners/Plaintiffs, as well as the class and subclasses
24    they represent, all face imminent risk of serious injury or death due to COVID-19 at Los
25    Angeles County jails. In the midst of a public health crisis, the people confined at the
26    County jails have not been provided adequate safeguards against the severe threat of
27
      3
28     Los Angeles County Sheriff’s Department, Coronavirus Information Updates (last
      updated Apr. 23, 2020), https://lasd.org/covid19updates/ (last accessed Apr. 23, 2020).
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR                -2-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 6 of 86 Page ID #:6



 1    COVID-19. They ask to be treated humanely while they are in the Los Angeles County’s
 2    custody during this perilous time, and decarcerated to the extent possible.
 3          6.     Petitioners/Plaintiffs are nine individuals held at the Los Angeles County jail
 4    facilities. They include persons who are elderly and/or have serious pre-existing medical
 5    conditions which the Centers for Disease Control and Prevention (“CDC”) has determined
 6    place them at significantly higher risk of severe diseases and death if they contract
 7    COVID-19. They claim that the conditions of confinement at the jails create a heightened
 8    and unreasonable risk of contracting COVID-19, and a substantial risk of serious illness
 9    and death for those who by reason of their age or other medical condition are particularly
10    vulnerable per CDC guidelines. They seek a writ of habeas corpus to secure immediate
11    release of all individuals 55 and older and those with medical conditions that place them at
12    heightened health risk from COVID-19, coupled with appropriate support and conditions
13    upon release, as informed by public health expertise. Release of these vulnerable prisoners
14    will both remove them from a life-threatening situation and permit social distancing
15    measures recommended by the CDC and other public health officials to be implemented
16    for those who remain at the jail. Petitioners/Plaintiffs further seek class-wide relief
17    requiring Defendants to implement CDC and public health measures to prevent the spread
18    of the virus. If the Court does not grant immediate release on the basis of this
19    Petition/Complaint, Petitioners/Plaintiffs request a hearing as soon as possible, given the
20    imminent risks. 4
21                                 JURISDICTION AND VENUE
22          7.     This is a civil rights action arising under 42 U.S.C. § 1983, 22 U.S.C. § 2241,
23    and 28 U.S.C. § 2201, et seq., 42 U.S.C. § 1232, 29 U.S.C. § 794, as well as the Eighth
24    and Fourteenth Amendments to the United States Constitution.
25          8.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
26    4
       To the extent the Court declines to release all members of the Medically Vulnerable
27    Subclasses, the Court should release at minimum (1) those for whom bail has been set
28    because a court has already made the determination that they can be safely released
      notwithstanding bail; and (2) those whose sentences are nearly completed.
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR                -3-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 7 of 86 Page ID #:7



 1    1343(a), 28 U.S.C. § 2241, Article I, § 9, cl. 2 of the U.S. Constitution, and 28 U.S.C.
 2    § 1651.
 3           9.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of
 4    the events and omissions giving rise to these claims occurred and continue to occur in this
 5    district.
 6                                             PARTIES
 7           10.   Petitioner/Plaintiff Rodney O. Cullors is a fifty-eight-year-old man who
 8    currently resides in Los Angeles County, California. At all times relevant to this
 9    Complaint, Mr. Cullors was in the custody of Los Angeles County at Men’s Central Jail.
10    He has several physical and mental health conditions including hypertension; heart
11    problems; spinal damage requiring use of a wheelchair, cane, and leg brace;
12    schizophrenia; bipolar disorder; and manic depression. He is awaiting trial and is
13    presumptively innocent.
14           11.   Petitioner/Plaintiff DeNeal Young is a forty-nine-year-old man who currently
15    resides in Los Angeles County, California. At all times relevant to this Complaint, Mr.
16    Young was in the custody of Los Angeles County at Men’s Central Jail. He has several
17    health conditions, including blood clots in his legs, which have caused him to lose the
18    ability to walk and confined him to a wheelchair. These blood clots also put him at risk of
19    heart attack, pulmonary embolism, and stroke. He is awaiting a resentencing hearing.
20           12.   Plaintiff Jessica Haviland is a thirty-nine-year-old woman who currently
21    resides in Los Angeles County, California. At all times relevant to this Complaint, Ms.
22    Haviland was in the custody of Los Angeles County at Century Regional Detention
23    Facility. Ms. Haviland has been exhibiting symptoms commonly associated with COVID-
24    19 but has not been tested for COVID-19. She is awaiting trial and is presumptively
25    innocent.
26           13.   Plaintiff Rany Uong is a thirty-seven-year-old woman who currently resides
27    in Los Angeles County, California. At all times relevant to this Complaint, Ms. Uong was
28    in the custody of Los Angeles County at Century Regional Detention Facility. She is
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR               -4-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 8 of 86 Page ID #:8



 1    serving a sentence.
 2          14.    Petitioner/Plaintiff Mark Avila is a thirty-three-year-old man who currently
 3    resides in Los Angeles County, California. At all times relevant to this Complaint, Mr.
 4    Avila was in the custody of Los Angeles County at Men’s Central Jail. He has severe
 5    chronic asthma, diabetes, liver disease, and a blood disorder. He is awaiting trial and is
 6    presumptively innocent.
 7          15.    Petitioner/Plaintiff Carole Dunham is a thirty-year-old woman who currently
 8    resides in Los Angeles County, California. At all times relevant to this Complaint, Ms.
 9    Dunham was in the custody of Los Angeles County at Century Regional Detention
10    Facility. She has Type I diabetes. She is serving a sentence.
11          16.    Plaintiff LeAndrew Lewis is a twenty-eight-year-old man who currently
12    resides in Los Angeles County, California. At all times relevant to this Complaint, Mr.
13    Lewis was in the custody of Los Angeles County at North County Correctional Facility.
14    He has diabetes, high blood pressure, and has suffered recurrent bouts of bronchitis. He is
15    awaiting trial and is presumptively innocent.
16          17.    Petitioner/Plaintiff Victor Gutierrez is a twenty-two-year-old man who
17    currently resides in Los Angeles County, California. At all times relevant to this
18    Complaint, Mr. Gutierrez was in the custody of Los Angeles County at Twin Towers
19    Correctional Facility. He has asthma, sclerosis, inflamed spinal discs, a caloric deficiency,
20    and is pre-diabetic. He is awaiting trial and is presumptively innocent.
21          18.    Plaintiff Jeremiah Farmer is a nineteen-year-old man who currently resides in
22    Los Angeles County, California. At all times relevant to this Complaint, Mr. Farmer was
23    in the custody of Los Angeles County at North County Correctional Facility. He is serving
24    a sentence. He is also awaiting trial on other charges and is presumptively innocent of
25    those charges.
26          19.    Petitioner/Plaintiff Dignity and Power Now is a 501(c)(3) non-profit
27    organization based in South Central Los Angeles that advocates for the dignity and power
28    of all incarcerated people, their families, and communities. Dignity and Power Now
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR               -5-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 9 of 86 Page ID #:9



 1    provides healing and wellness support for all families affected by incarceration through
 2    organizing and advocating for policies that improve the lives of affected communities in
 3    Los Angeles County and beyond. Dignity and Power Now works to address the short and
 4    long term needs and concerns that their community members face inside and outside of
 5    jail. Dignity and Power Now has standing on behalf of its members, whose rights have
 6    been violated by Defendants’ conduct. Dignity and Power Now has organizational
 7    standing because it diverted and expended its resources to advocate for the
 8    implementation of protective measures for prisoners in Los Angeles County jails during
 9    the COVID-19 pandemic and to seek the release of medically vulnerable prisoners,
10    including devoting significant staff time to the issue. The mission of Dignity and Power
11    Now is also frustrated by the acts of Defendants.
12          20.    Petitioner/Plaintiff Youth Justice Coalition is a 501(c)(3) non-profit
13    organization based in Los Angeles that works to build a youth, family and prisoner-led
14    movement to challenge race, gender and class inequality in California’s detention systems
15    through organizing, advocacy, political education and transformative justice. The Youth
16    Justice Coalition is a grass-roots abolition centered organization that is primarily
17    composed of incarcerated and formerly incarcerated people and that advocates for
18    decarceration. Youth Justice Coalition also provides family support and community
19    engagement through political education, court support (participatory defense), helping
20    youth and adults challenge their placement on the Cal Gang Data Base, know your rights
21    workshops, and free community legal clinics. Youth Justice Coalition has standing on
22    behalf of its members, whose rights have been violated by Defendants’ conduct. Youth
23    Justice Coalition has organizational standing because it diverted and expended its
24    resources to advocate for the implementation of protective measures for prisoners in Los
25    Angeles County jails during the COVID-19 pandemic and to seek the release of medically
26    vulnerable prisoners, including devoting significant staff time to the issue. The mission of
27    Youth Justice Coalition is also frustrated by the acts of Defendants.
28          21.    Defendant Los Angeles County (“County”) is a public entity organized and
     CLASS ACTION PETITION FOR WRIT OF
     HABEAS CORPUS-COMPLAINT FOR                -6-
     INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 10 of 86 Page ID #:10



 1     existing under the laws of the State of California. The LASD is, and at all times alleged
 2     herein, was an agency of the County of Los Angeles. Defendant County controls and
 3     operates the County’s jails via is LASD and Sheriff Alex Villanueva. The County is
 4     responsible for the custody and care of all persons detained or incarcerated in the County’s
 5     jails, and it currently has immediate custody over Petitioners/Plaintiffs (hereinafter
 6     “Plaintiffs”) and other putative class members. Los Angeles County, through the LASD,
 7     maintains and operates the following detention and correctional facilities: Men’s Central
 8     Jail (“MCJ”); Century Regional Detention Facility (“CRDF”); Twin Towers Correctional
 9     Facility (“TTCF”) which includes the Inmate Reception Center (“IRC”) and Correctional
10     Treatment Center (“CTC”); and Pitchess Detention Center (“PDC”), which is comprised
11     of four different facilities including the PDC-North, PDC-South, PDC-East, and North
12     County Correctional Facility (“NCCF”).
13           22.    Defendant Sheriff Alex Villanueva is the Sheriff of the Los Angeles County
14     Sheriff’s Department (“LASD”) and is being sued in his official and individual capacities.
15     As the Sheriff, Defendant Villanueva has immediate custody of Plaintiffs, and all people
16     incarcerated in County facilities. Sheriff Villanueva is the highest ranking official and
17     policymaker for the County, and is responsible for developing, administering, and
18     enforcing County policies, including those that relate to health and safety. He is
19     responsible for the promulgation of the policies and procedures of the LASD.
20          THE GRAVE RISK OF HARM POSED BY THE COVID-19 PANDEMIC
21                           REQUIRES AN EMERGENCY RESPONSE
22           23.    For over a month, Los Angeles County has been in the throes of an
23     unprecedented global health emergency. 5 On March 11, 2020, the World Health
24     Organization declared the outbreak of COVID-19 a global pandemic. 6 Citing “deep[]
25     concern[] both by the alarming levels of spread and severity, and by the alarming levels of
26     5
         See World Health Organization, Director-General Opening Remarks (March 11, 2020),
27     https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
28     media-briefing-on-covid-19---11-march-2020 (last accessed Apr. 13, 2020).
       6
         Id.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -7-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 11 of 86 Page ID #:11



 1     inaction,” it called for countries to take “urgent and aggressive action.” 7
 2           24.    The number of people infected by COVID-19 is growing exponentially. 8 On
 3     January 1, 2020, the first confirmed COVID-19 case was diagnosed in the United States.9
 4     As of April 22, 2020, 828,441 people have been diagnosed with COVID-19 in the United
 5     States, with 46,379 deaths confirmed. 10 Nationally, CDC projections indicate that over
 6     200 million individuals in the United States could be infected with COVID-19 over the
 7     course of the epidemic without effective public health intervention, 11 with the White
 8     House estimating as many as 240,000 deaths in the worst projections. 12
 9           25.    As of April 22, 2020, 37,369 people have tested positive for COVID-19 and
10     1,469 people have died in California. 13 As of April 23, 2020, 17,508 people have been
11
       7
         Id.; see also Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says, NPR
12
       (Mar. 11, 2020),
13     https://www.npr.org/sections/goatsandsoda/2020/03/11/814474930/coronavirus-covid-
       19-is-now-officially-a-pandemic-who-says (last accessed Apr. 13, 2020).
14     8
         The death toll in Italy, which began experiencing this epidemic about a week earlier
15     than the first diagnosed American case, saw a rise of 30% overnight in the 24 hours
16     between March 5, 2020, and March 6, 2020 and a rise of 25% on March 15 alone—a day
       that killed 368 people in Italy. Crispian Balmer & Angelo Amante, Italy coronavirus
17     deaths near 200 after biggest daily jump, REUTERS (Mar. 6, 2020),
18     https://www.reuters.com/article/us-health-coronavirus-italy/italy-coronavirus-deaths-
       near-200-after-biggest-daily-jump-idUSKBN20T2ML (last accessed Apr. 13, 2020).
19     9
         Derrick Bryson Taylor, A Timeline of the Coronavirus, N.Y. TIMES (Mar. 2020),
20     https://www.nytimes.com/article/coronavirus-timeline.html (last accessed Mar. 24,
       2020).
21     10
          Centers for Disease Control and Prevention, Coronavirus 2019,
22     https://www.cdc.gov/coronavirus/2019-ncov/cases-in-us.html (last accessed Apr. 23,
       2020).
23     11
          James Glanz, et al., Coronavirus Could Overwhelm U.S. without Urgent Action,
24     Estimates Say, N.Y. TIMES (Mar. 20, 2020), available at
       https://www.nytimes.com/interactive/2020/03/20/us/coronavirus-model-us-
25     outbreak.html (last accessed Apr. 13, 2020).
       12
26        Rick Noack, et al., White House Task Force Projects 100,000 to 240,000 Deaths in
       U.S., Even with Mitigation Efforts, WASH. POST. (April 1, 2020, 12:02 a.m.),
27     https://cutt.ly/5tYT7uo (last accessed Apr. 19, 2020).
       13
28        California Department of Public Health, COVID-19 Updates (last updated Apr. 23,
       2020),
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -8-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 12 of 86 Page ID #:12



 1     diagnosed with COVID-19 in Los Angeles County, with 797 deaths confirmed. 14
 2           26.    COVID-19 is highly contagious. The virus is thought to spread through
 3     respiratory droplets or by touching a surface or object that has the virus on it.15 COVID-19
 4     is thought to survive for three hours in the air in droplet form, up to twenty-four hours on
 5     cardboard, up to two days on plastic, and up to three days on steel.16
 6           27.    Infected people—who may be asymptomatic and not even know they are
 7     infected—can spread the disease even through indirect contact with others. 17 Given that
 8     many people are asymptomatic transmitters and very few people have been tested,18 the
 9     number of people diagnosed with COVID-19 reflects only a small portion of those
10     ///
11
12
       https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
13     (last accessed Apr. 23, 2020).
       14
          Los Angeles County Department of Public Health, Novel Coronavirus in Los Angeles
14
       County (Apr. 23, 2020), http://publichealth.lacounty.gov/media/Coronavirus/
15     (last accessed Apr. 23, 2020).
       15
16        Centers for Disease Control and Prevention, Coronavirus Factsheet (Mar. 3, 2020),
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf (last
17     accessed Apr. 13, 2020).
       16
18        Neeltje van Doremalen et al., Aerosol and Surface Stability of SARS-CoV-2 as
       Compared with SARS-CoV-1, NEW ENGLAND J. MEDICINE (Mar. 17, 2020),
19     https://www.nejm.org/doi/full/10.1056/NEJMc2004973 (last accessed Apr. 13, 2020).
       17
20        See, e.g., Allison Aubrey, The New Coronavirus Can Live On Surfaces For 2-3 Days
       — Here's How To Clean Them, NPR, (Mar. 14, 2020),
21     https://www.npr.org/sections/health-shots/2020/03/14/811609026/the-new-coronavirus-
22     can-live-on-surfaces-for-2-3-days-heres-how-to-clean-them (last accessed Apr. 13,
       2020); Cai J, Sun W, Huang J, Gamber M, Wu J, He G. Indirect virus transmission in
23     cluster of COVID-19 cases, Wenzhou, China, 2020. 26 EMERG INFECT DIS. 6, (2020),
24     https://doi.org/10.3201/eid2606.200412 (last accessed Mar. 20, 2020).
       18
          Roni Caryn Rabin, They Were Infected with the Coronavirus. They Never Showed
25     Signs, N.Y. Times (Feb. 26, 2020, updated Mar. 6, 2020),
26     https://www.nytimes.com/2020/02/26/health/coronavirus-asymptomatic.html (last
       accessed Apr. 13, 2020); Aria Bendix, A Person Can Carry And Transmit COVID-19
27     Without Showing Symptoms, Scientists Confirm, SCIENCE ALERT (Feb. 24, 2020),
28     https://www.sciencealert.com/researchers-confirmed-patients-can-transmit-the-
       coronavirus-without-showing-symptoms (last accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -9-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 13 of 86 Page ID #:13



 1     infected. 19
 2            28.     Everyone is at risk of contracting COVID-19, but certain populations are at
 3     higher risk for severe illness from COVID-19. People of any age with lung disease or
 4     other conditions like asthma, chronic liver or kidney disease, serious heart conditions,
 5     diabetes, compromised immune systems, severe obesity, epilepsy, hypertension, blood
 6     disorders, inherited metabolic disorders, history of stroke, developmental disabilities, and
 7     pregnancy face increased risk of serious COVID-19 disease.20 Older individuals also face
 8     greater chances of serious illness or death from COVID-19. 21
 9            29.     The experiences of those infected with COVID-19 are “a lot more
10     frightening” than the flu. 22 The sensation of acute respiratory distress syndrome has been
11     compared to “essentially drowning in [one’s] own blood.” 23 Even relatively young people
12     with minimal health history can be “wiped out” by the virus, “like they’ve been hit by a
13     truck,” and people who are infected by the virus can “all of a sudden” go into complete
14     respiratory failure. 24
15
       19
16        Melissa Healy, True Number of US Coronavirus Cases is Far Above Official Tally,
       Scientists Say, L.A. TIMES (Mar. 10, 2020), https://www.msn.com/en-
17     us/health/medical/true-number-of-us-coronavirus-cases-is-far-above-official-tally-
18     scientists-say/ar-BB110qoA (last accessed Apr. 13, 2020).
       20
          Centers for Disease Control and Prevention, People Who Need To Take Extra
19     Precautions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
20     precautions/index.html (last accessed Apr. 14, 2020); Xianxian Zhao, et al., Incidence,
       clinical characteristics and prognostic factor of patients with COVID-19: a systematic
21     review and meta-analysis (Mar. 20, 2020),
22     https://www.medrxiv.org/content/10.1101/2020.03.17.20037572v1 (last accessed Apr. 23,
       2020).
23     21
          Centers for Disease Control and Prevention, People Who Need To Take Extra
24     Precautions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
       precautions/index.html (last accessed Apr. 14, 2020).
25     22
          Lizzie Presser, A Medical Worker Describes Terrifying Lung Failure From COVID-19
26     — Even in His Young Patients, Propublica (Mar. 21, 2020),
       https://www.propublica.org/article/a-medical-worker-describes--terrifying-lung-failure-
27     from-covid19-even-in-his-young-patients (last accessed Apr. 13, 2020).
       23
28        Id.
       24
          Id.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -10-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 14 of 86 Page ID #:14



 1           30.    Patients who do not die from serious cases of COVID-19 may require
 2     hospitalization for supportive treatment with intravenous fluids and supplemental oxygen,
 3     or more serious care such as ventilation and intravenous antibiotics.
 4           31.    The current estimated incubation period is between 2 and 14 days.25
 5     Approximately 20% of people infected require hospitalization, and of those infected,
 6     between 1% and 3.4% die. 26 According to recent estimates, the fatality of people infected
 7     with COVID-19 is about ten times higher than a severe seasonal influenza, even in
 8     advanced countries with highly effective health care systems.27
 9           32.    There is neither a vaccine nor any known medication to prevent or cure
10     infection from the virus. 28 A vaccine is likely at least 12 months away.29
11           33.    In the absence of a vaccine or treatment, officials and experts urge “social
12     distancing”—isolating oneself from other people as much as possible, and keeping at least
13     a six foot distance between oneself and other people at all times. 30 For this reason,
14
15     25
          Coronavirus Disease COVID-19 Symptoms, Centers for Disease Control and
16     Prevention (updated: Mar. 20 2020), https://www.cdc.gov/coronavirus/2019-
       ncov/about/symptoms.html (last accessed Apr. 13, 2020).
17     26
          Why COVID-19 is worse than the flu, in one chart, Vox (Mar. 18, 2020),
18     https://www.vox.com/science-and-health/2020/3/18/21184992/coronavirus-covid-19-
       flu-comparison-chart (last accessed Apr. 13, 2020); World Health Organization, Q&A on
19     Coronaviruses (COVID-19), “Should I Worry About COVID-19?,”
20     https://cutt.ly/YtEyrxl (last accessed Apr. 19, 2020).
       27
          Betsy McKay, Coronavirus vs. Flu Which Virus is Deadlier, WALL ST. J. (Mar. 10,
21     2020),
22     https://www.wsj.com/articles/coronavirus-vs-flu-which-virus-is-deadlier-11583856879
       (last accessed Apr. 13, 2020).
23     28
          World Health Organization, Coronavirus, https://cutt.ly/ztWyf7e (last accessed Apr.
24     19, 2020) (“At this time, there are no specific vaccines or treatments for COVID-19.”).
       29
          Saralyn Cruickshank, Experts Discuss COVID-19 and Ways to Prevent Spread of
25     Disease, John Hopkins Mag. (Mar. 17, 2020),
26     https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-social-distancing-update
       (last accessed Apr. 13, 2020).
27     30
          The President’s Coronavirus Guidelines for America, Whitehouse.gov (Mar. 16,
28     2020), https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
       guidance_8.5x11_315PM.pdf (last accessed Apr. 13, 2020); see also Saralyn
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -11-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 15 of 86 Page ID #:15



 1     governors and mayors across the country are ordering entire cities and states to “shelter in
 2     place” and “stay at home.” 31 Other federally recommended precautions include frequent
 3     hand-washing, use of alcohol-based hand sanitizers, frequent cleaning and disinfecting of
 4     any surfaces touched by any person, and use of PPE such as masks.32
 5           34.    California Governor Gavin Newsom declared a state of emergency on March
 6     4, 2020 due to the presence of COVID-19 in California. 33 On March 19, 2020, Governor
 7     Newsom issued a statewide “Safer at Home Order,” requiring all Californians to stay at
 8     home unless performing essential activities. 34
 9           35.    On March 4, 2020, the Los Angeles County Board of Supervisors and the
10
11     Cruickshank, Experts Discuss COVID-19 and Ways to Prevent Spread of Disease, JOHN
       HOPKINS MAG. (Mar. 17, 2020), https://hub.jhu.edu/2020/03/17/coronavirus-virology-
12
       vaccine-social-distancing-update (last accessed Apr. 13, 2020).
13     31
          The governors of California, Colorado, Connecticut, Delaware, Hawaii, Idaho,
       Illinois, Indiana, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Montana, New
14
       Hampshire, New Jersey, New Mexico, New York, Ohio, Oklahoma, Oregon, Vermont,
15     Washington, West Virginia, and Wisconsin, as well as local officials of numerous
16     counties in Florida, Georgia, Kansas, Missouri, North Carolina, Pennsylvania,
       Tennessee, and Texas, have all ordered residents to “shelter in place” or stay at home.
17     See Which States and Cities Have Told Residents to Stay at Home, N.Y. TIMES (Mar. 27,
18     2020), https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-
       order.html (last accessed Apr. 13, 2020).
19     32
          Centers for Disease Control and Prevention, Steps to Prevent Illness,
20     https://www.cdc.gov/coronavirus/2019-
       ncov/about/prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcor
21     onavirus%2F2019-ncov%2Fabout%2Fprevention-treatment.html (last accessed Apr. 13,
22     2020); see also Saralyn Cruickshank, Experts Discuss COVID-19 and Ways to Prevent
       Spread of Disease, JOHN HOPKINS MAG. (Mar. 17, 2020),
23     https://hub.jhu.edu/2020/03/17/coronavirus-virology-vaccine-social-distancing-update
24     (last accessed Apr. 13, 2020).
       33
          Office of Governor Gavin Newsom, Governor Newsom Declares State of Emergency
25     to Help State Prepare for Broader Spread of COVID-19 (Mar. 4, 2020),
26     https://www.gov.ca.gov/2020/03/04/governor-newsom-declares-state-of-emergency-to-
       help-state-prepare-for-broader-spread-of-covid-19/ (last accessed Apr. 10, 2020).
27     34
          Office of Governor Gavin Newsom, Governor Gavin Newsom Issues Stay at Home
28     Order (Mar. 19, 2020), https://www.gov.ca.gov/2020/03/19/governor-gavin-newsom-
       issues-stay-at-home-order/ (last accessed Apr. 9, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -12-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 16 of 86 Page ID #:16



 1     Department of Public Health declared a local and public health emergency to respond to
 2     the threat posed by COVID-19, which remains in effect. 35 The Los Angeles County
 3     Health Officer also issued an order mirroring the Governor’s March 19 “Safer at Home
 4     Order.” 36 On April 10, 2020, the Los Angeles County Health Officer issued an enhanced
 5     order requiring people outdoors to wear face coverings when out in public. 37
 6            INCARCERATED PEOPLE AND CORRECTIONAL STAFF ARE AT
 7                 HEIGHTENED RISK DURING THE COVID-19 PANDEMIC
 8           36.    Substantial epidemiological research “shows that mass incarceration raises
 9     contagion rates for infectious disease—both for people in jails, and for the community at
10     large.” 38 During pandemics, jail facilities become “ticking time bombs” as “[m]any people
11     crowded together, often suffering from diseases that weaken their immune systems, form a
12     potential breeding ground and reservoir for diseases.”39
13           37.    Although the California Department of Public Health issued a Guidance
14
15     35
          Los Angeles County Department of Public Health, County of Los Angeles Declares
16     Local Health Emergency in Response to New Novel Coronavirus Activity (Mar. 4, 2020),
       http://www.publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?p
17     rid=2248 (last accessed Apr. 10, 2020).
       36
18        Los Angeles County Department of Public Health, Safer at Home Order for the
       Control of Covid-19 (Mar. 21, 2020),
19     http://publichealth.lacounty.gov/media/coronavirus/COVID-19_March%2021-HOOrder-
20     7_00_FINAL2.pdf (last accessed Apr. 10, 2020).
       37
          Los Angeles County Department of Public Health, Los Angeles County Announces 18
21     New Deaths Related to 2019 Novel Coronavirus (COVID-19) - 475 New Cases of
22     Confirmed COVID-19 in Los Angeles County (Apr. 10, 2020),
       http://publichealth.lacounty.gov/phcommon/public/media/mediapubdetail.cfm?unit=med
23     ia&ou=ph&prog=media&cur=cur&prid=2309&row=25&start=1 (last accessed Apr. 22,
24     2020).
       38
          Sandhya Kajeepeta & Seth J. Prins, Why Coronavirus in Jails Should Concern All of
25     Us, THE APPEAL (Mar. 24, 2020), https://theappeal.org/coronavirus-jails-public-health/
26     (last accessed Apr. 13, 2020).
       39
          See St. Louis Univ., “Ticking Time Bomb,” Prisons Unprepared For Flu Pandemic,
27     SCIENCEDAILY (2006),
28     https://www.sciencedaily.com/releases/2006/09/060915012301.htm (last accessed Apr.
       13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -13-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 17 of 86 Page ID #:17



 1     About Novel Coronavirus (COVID-19) for California Prisons recommending the
 2     provision of sanitization supplies for prisoners to clean their cells and masks to
 3     symptomatic prisoners, increased cleaning of common spaces, and social distancing of six
 4     feet; these measures have not prevented the virus from spreading in California prisons. 40
 5     As of April 23, 2020, 149 prisoners 41 and at least 105 staff42 in the California Department
 6     of Corrections and Rehabilitation (“CDCR”) facilities tested positive. News media
 7     reported that in April in the California prison system, over the course of just over a week,
 8     the number of prisoners testing positive for COVID-19 grew by 700% and the number of
 9     staff testing positive nearly tripled. 43
10            38.    The risk of exposure to and transmission of infectious diseases, as well as the
11     potential harm to those become infected, is significantly higher in jails than in the
12     community, putting prisoners and correctional staff at high risk of contracting COVID-19.
13     This is due to a number of factors, including: close living quarters; often overcrowded
14     conditions in jails; that large numbers of people are closely confined and forced to share
15     sleeping areas, bathrooms, cafeterias, and other enclosed spaces; prisoners’ inability to
16     practice social distancing; food preparation is centralized and communal; ventilation
17     systems that encourage the spread of airborne diseases; movement of prisoners within
18     facilities and outside of facilities to court; that jail medical facilities are rarely equipped to
19
       40
20        California Department of Public Health, Guidance about Novel Coronavirus (COVID-
       19) for California Prisons (Mar. 24, 2020), https://www.cdcr.ca.gov/covid19/wp-
21     content/uploads/sites/197/2020/03/R_CDPH-COVID-19-Guidance-for-Prisons-
22     3.30.20.pdf (last accessed Apr. 10, 2020).
       41
          California Department of Corrections and Rehabilitations, Population COVID-19
23     Tracking, https://www.cdcr.ca.gov/covid19/population-status-tracking/ (last accessed
24     Apr. 23, 2020).
       42
          California Department of Corrections and Rehabilitation, CDCR/CCHCS COVID-19
25     Employee Status, https://www.cdcr.ca.gov/covid19/cdcr-cchcs-covid-19-status/ (last
26     accessed Apr. 23, 2020).
       43
          Holly Yan, Prisons and Jails Across the US are Turning into ‘Petri Dishes’ for
27     Coronavirus. Deputies are falling ill, too, CNN (Apr. 10, 2020),
28     https://www.cnn.com/2020/04/09/us/coronavirus-jails-prisons/index.html (last accessed
       Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                  -14-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 18 of 86 Page ID #:18



 1     handle an outbreak of an infectious disease and must rely on outside medical facilities to
 2     provide intensive medical care; if jail staff become sick they do not come to work,
 3     resulting in understaffing and compromised medical treatment; the enhanced susceptibility
 4     of the jail population to chronic health conditions; and difficulties in quarantining
 5     individuals who become ill.
 6           39.    Correctional settings further increase the risks from COVID-19 for those who
 7     are vulnerable to the disease due to the concentration of persons with chronic, often
 8     untreated, illnesses in a setting with minimal levels of sanitation, limited access to
 9     personal hygiene, limited access to medical care, the presence of many high contact
10     surfaces, and no possibility to stay at a safe distance from others.
11           40.    Additional reasons for the increased risk of transmission and infection
12     include the constant cycling of people in and out of the jail (including correctional staff) 44
13     and inadequate medical care within the jail itself.
14           41.    Jail screening procedures alone cannot stop the virus from entering and
15     spreading among the jails. COVID-19 poses a particular threat to public health because a
16     person can be asymptomatic yet spread the disease to others. Most people do not show
17     symptoms for two to 14 days even while being contagious. Others never exhibit any
18     symptoms at all. Thus, while screening for fevers and other symptoms associated with
19     COVID-19 may stop some infected people from entering general population housing units
20     or otherwise having close contact with prisoners and jail staff, it cannot catch many of
21     those actively spreading the virus. The drastic social distancing measures that have been
22     imposed across the country are designed to combat exactly this problem. By staying at
23     home, we are able to limit our contact with other persons, even the asymptomatic. But
24     every day hundreds of jail employees, working on multiple different shifts, travel into and
25     out of the jails. Any one of those employees can be asymptomatically carrying and
26
27     44
         See Peter Wagner & Emily Widra, No need to wait for pandemics: The public health
28     case for criminal justice reform, Prison Policy Initiative (Mar. 6, 2020),
       https://www.prisonpolicy.org/blog/2020/03/06/pandemic (last accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -15-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 19 of 86 Page ID #:19



 1     transmitting COVID-19. The only way to stop the expansive spread of the disease is
 2     through a comprehensive approach.
 3           42.    The guidance from the CDC for correctional and detention facilities,
 4     including local jails, was published on March 23, 2020.45 The guidance acknowledges that
 5     incarcerated people are forced to exist “within congregate environments” that “heighten[]
 6     the potential for COVID-19 to spread once introduced,” especially given that “[t]here are
 7     many opportunities for COVID-19 to be introduced into a correctional or detention
 8     facility,” including “daily staff ingress and egress” as well as “high turnover” of
 9     “admit[ted] new entrants.” 46 In light of these concerns, the guidance recommends, among
10     other steps, that each correctional facility:
11                  a.     Post signage throughout the facility communicating COVID-19
12                         symptoms and hand hygiene instructions, ensure such signage is
13                         understandable for non-English speaking people as well as those with
14                         low literacy, and provide clear information about the presence of
15                         COVID-19 cases within a facility and the need to increase social
16                         distancing and maintain hygiene precautions;
17                  b.     Ensure sufficient stocks of hygiene and cleaning supplies, including
18                         tissues, liquid soap where possible, hand drying supplies, alcohol-
19                         based hand sanitizer, cleaning supplies effective against the
20                         coronavirus, and recommended personal protective equipment (“PPE”)
21                         like face masks, disposable medical gloves, and N95 respirators;
22                  c.     Provide a no-cost supply of soap sufficient to allow frequent hand
23                         washing, providing liquid soap where possible;
24                  d.     Provide incarcerated people running water, hand drying machines or
25
       45
26        Centers for Disease Control and Prevention, Interim Guidance on Management of
       Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, (Mar.
27     23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
28     detention/guidance-correctional-detention.html (last accessed Apr. 12, 2020).
       46
          Id.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -16-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 20 of 86 Page ID #:20



 1                         disposable paper towels for hand washing, tissues, and no-touch trash
 2                         receptacles for disposal;
 3                  e.     Consider relaxing restrictions on allowing alcohol-based hand sanitizer
 4                         where security concerns allow;
 5                  f.     Suspend co-pays for incarcerated people seeking medical evaluation
 6                         for respiratory symptoms;
 7                  g.     Even if COVID-19 cases have not been identified locally or inside,
 8                         implement “intensified cleaning and disinfecting procedures” that
 9                         clean and disinfect high-touch surfaces and objects “[s]everal times per
10                         day,” and ensure adequate supplies to support intensified cleaning and
11                         disinfection practices”;
12                  h.     Perform pre-intake screening and temperature checks for all new
13                         entrants;
14                  i.     If an individual has symptoms of COVID-19 (fever, cough, shortness
15                         of breath), require the individual to wear a face mask and place them
16                         under medical isolation;
17                  j.     Implement social distancing strategies to increase the physical space
18                         between incarcerated people, ideally a distance of six feet “regardless
19                         of the presence of symptoms”; and
20                  k.     Implement daily temperature checks in housing units where COVID-
21                         19 cases have been identified.
22           43.    Correctional officials around the country agree that particular care must be
23     taken to stop the spread of COVID-19 within the nation’s jails. For example, Leann
24     Bertsch, the Director of the North Dakota Department of Corrections and Rehabilitation,
25     concluded that “ignoring the health of those living and working inside the walls of our
26     nation’s correctional facilities poses a grave threat to us all” and that “putting public
27     health first is the best, and only, way to effectively achieve [a department of correction’s]
28     ///
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -17-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 21 of 86 Page ID #:21



 1     public safety mission during the COVID-19 pandemic.” 47
 2            44.     The global path of the virus confirms that jails and prisons are epicenters for
 3     transmission. Approximately one month into the pandemic in the province of Hubei,
 4     China, over half of reported COVID-19 cases were from jails. 48 In South Korea, which
 5     has had tremendous success in slowing and stopping the spread of the virus, “the single
 6     largest COVID-19 outbreak and mortality cluster was from the Daenam Prison Hospital,
 7     where 101 prisoners were infected and seven died.” 49
 8            45.     COVID-19 has already started to spread inside other prisons, jails, and
 9     detention centers in the United States. Experts predict that a mass contagion is only a
10     matter of time and that “[a]ll prisons and jails should anticipate that the coronavirus will
11     enter their facility.” 50
12            46.     Once the virus enters a jail or prison, infection rates are much higher than in
13     the broader community. In New York City, for example, the COVID-19 infection rate in
14     the city’s jails is about eight times higher than the rest of the city, which already sits at one
15     ///
16
17     47
          Brie Williams and Leanne Bertsch, A public health doctor and head of corrections
18     agree: we must immediately release people from jails and prisons, THE APPEAL (Mar.
       27, 2020), https://theappeal.org/a-public-health-doctor-and-head-of-corrections-agree-
19     we-must-immediately-release-people-from-jails-and-prisons/ (last accessed Apr. 13,
20     2020).
       48
          Zi Yang, Cracks in the System: COVID-19 in Chinese Prisons, DIPLOMAT (Mar. 9,
21     2020), https://thediplomat.com/2020/03/cracks-in-the-system-covid-19-in-chinese-
22     prisons/ (last accessed Apr. 13, 2020).
       49
          Nancy Gertner and John Reinstein, Compassionate Release Now for Prisoners
23     Vulnerable to the Coronavirus, BOSTON GLOBE (Mar. 23, 2020),
24     https://www.bostonglobe.com/2020/03/23/opinion/compassionate-release-now-
       prisoners-vulnerable-coronavirus/ (last accessed Apr. 13, 2020).
25     50
          Evelyn Cheng and Huileng Tan, China Says More than 500 Cases of the New
26     Coronavirus Stemmed from Prisons, CNBC, (Feb. 20, 2020), available at
       https://www.cnbc.com/2020/02/21/coronavirus-china-says-two-prisons-reported-nearly-
27     250-cases.html (quoting Tyler Winkelman, co-director of the Health, Homelessness, and
28     Criminal Justice Lab at the Hennepin Healthcare Research Institute in Minneapolis) (last
       accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -18-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 22 of 86 Page ID #:22



 1     of the highest rates in the world. 51 The first case of COVID-19 on Rikers Island, New
 2     York City’s largest jail complex, was confirmed on March 18, 2020. 52 By Thursday, April
 3     2, 2020, 231 people incarcerated at Rikers as well as 223 jail staff had tested positive; 53
 4     two jail officers have died; and more than 800 incarcerated people were held in isolation
 5     or quarantined. 54 Rikers saw its first prisoner death on April 5, 2020. 55
 6           47.    Recent reports indicate that the Cook County jail in Chicago is currently one
 7     of the largest known source of U.S. infections, even though Chicago has otherwise been
 8     effective at flattening the curve. 56 As of April 8, 2020, the Cook County Jail was reported
 9     to be the single largest-known source of COVID-19 infections in the country, with over
10     238 prisoners and 115 staff members having tested positive. 57 The next day, a federal
11
       51
          These numbers likely underestimate the infection rate on Rikers Island, as they do not
12
       include the number of people contracted COVID-19 on Rikers Island but who have
13     already been released. The rates of infection rely on publicly released data collected by
       the Legal Aid Society. The Legal Aid Society NYC, COVID-19 Infection Tracking in
14
       NYC Jails, https://www.legalaidnyc.org/covid-19-infection-tracking-in-nyc-jails/ (last
15     accessed Apr. 13, 2020).
       52
16        21 Inmates, 17 Employees Test Positive for COVID-19 on Rikers Island: Officials,
       NBC New York (last updated: Mar. 22, 2020),
17     https://www.nbcnewyork.com/news/coronavirus/21-inmates-17-employees-test-positive-
18     for-covid-19-on-rikers-island-officials/2338242/ (last accessed Apr. 13, 2020).
       53
          Julia Craven, Coronavirus Cases Are Spreading Rapidly on Rikers Island, SLATE
19     (Apr. 2, 2020)
20      https://slate.com/news-and-politics/2020/04/rikers-coronavirus-cases-increase.html (last
       accessed Apr. 13, 2020).
21     54
          Jay Ransom and Alan Feuer, ‘We’re Left for Dead’: Fears of Virus Catastrophe at
22     Rikers Jail, N.Y. TIMES (last updated: Mar. 31, 2020),
       https://www.nytimes.com/2020/03/30/nyregion/coronavirus-rikers-nyc-jail.html.
23     55
          Josiah Bates, New York’s Rikers Island Jail Sees First Inmate Death from COVID-19,
24     TIME (Apr. 6, 2020), https://time.com/5816332/rikers-island-inmate-dies-coronavirus/
       (last accessed Apr. 12, 2020).
25     56
          Cate Cauguiran, Coronavirus Chicago: COVID-19 data shows city is 'flattening the
26     curve,' Mayor Lori Lightfoot says, ABC7 (Apr. 15, 2020),
       https://abc7chicago.com/health/covid-19-data-shows-city-is-flattening-the-curve-
27     officials-say/6105532/ (last accessed Apr. 22, 2020).
       57
28        Timothy Williams and Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus
       Spreads Behind Bars, N.Y. TIMES (last updated: Apr. 8, 2020),
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -19-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 23 of 86 Page ID #:23



 1     judge observed that the jail had a confirmed infection rate of 50 per 1,000 people,
 2     dwarfing Cook County’s overall rate of 1.56 confirmed infections per 1,000 people. Three
 3     people who tested positive while incarcerated in the jail have died.58 That number may be
 4     growing, and it likely does not include people who were infected in the jail and died after
 5     their bail was paid. As of April 13, over 500 detainees and staff have tested positive.59
 6           48.    For these reasons, medical and public health experts have urged emergency
 7     action to fight the spread of COVID-19 in jails and other carceral facilities, including
 8     decarceration, improved access to medical care, and compliance with CDC guidelines. 60
 9           49.    Correctional facilities largely lack the medical care infrastructure that would
10     be necessary to deal with a COVID-19 outbreak. Jails often rely on outside medical
11     facilities to provide intensive medical care. However, during an epidemic these outside
12     facilities may themselves be over capacity. Model estimates predict that, if current
13     infection and incarceration trends hold, two-fifths of California’s hospital beds may be
14     required by prisoners in mid-May. 61 Reducing the size of the jail’s population is critically
15
16     https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html
       (last accessed Apr. 19, 2020).
17     58
          Cook County Sheriff’s Office, COVID-19 Cases at CCDOC,
18     https://www.cookcountysheriff.org/covid-19-cases-at-ccdoc/ (last accessed Apr. 19,
       2020).
19     59
          Cheryl Corley, The COVID-19 Struggle In Chicago's Cook County Jail Facebook
20     Twitter Flipboard Email, NPR NEWS (last updated: Apr. 13, 2020),
       https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-chicagos-cook-
21     county-jail (last accessed Apr. 19, 2020).
       60
22        See, e.g., Brad Lander, Doctors in NYC Hospitals, Jails, and Shelters Call on the City
       to Take More Aggressive Action to Combat the Spread of Coronavirus, MEDIUM (Mar.
23     12, 2020), https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-
24     call-on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2 (last accessed Apr. 13,
       2020); Letter from Johns Hopkins faculty to Governor Hogan (Mar. 25, 2020),
25     https://bioethics.jhu.edu/wp-content/uploads/2019/10/Johns-Hopkins-faculty-letter-on-
26     COVID-19-jails-and-prisons.pdf (last accessed Apr. 13, 2020).
       61
          Oliver Hinds, Emptying Prisons to Prevent the Spread of Coronavirus Will Save Lives
27     on the Outside, Too, THE APPEAL (last updated: Apr. 15, 2020),
28     https://theappeal.org/coronavirus-jails-prisons-model-hospital-beds/ (last accessed Apr.
       19, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -20-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 24 of 86 Page ID #:24



 1     important to reduce the risk of transmission of the disease.
 2           50.    Numerous public health experts, including Dr. Gregg Gonsalves, 62 Ross
 3     MacDonald, 63 Dr. Marc Stern, 64 Dr. Oluwadamilola T. Oladeru and Adam Beckman, 65 Dr.
 4     Anne Spaulding, 66 Homer Venters, 67 and Josiah Rich 68 have all strongly cautioned that
 5     people booked into and held in jails are likely to face serious, even grave, harm due to the
 6     outbreak of COVID-19.
 7           51.    The only viable strategy to combat the spread of COVID-19 and prevent
 8     serious harm or death to class members is risk mitigation. Even with the most
 9     comprehensive plan to address the spread of COVID-19 in correctional facilities, the
10     release of individuals who can be considered at high risk from the virus is a key part of a
11     risk mitigation strategy. Immediate release of medically vulnerable persons not only
12     protects them from transmission of COVID-19, but also allows for greater risk mitigation
13
14     62
          Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus
15     Outbreak, CONNECTICUT MIRROR (Mar. 11, 2020), https://cutt.ly/BtRSxCF (last
16     accessed Apr. 13, 2020).
       63
          Craig McCarthy and Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is
17     Coming,’ NEW YORK POST (Mar. 19, 2020), https://nypost.com/2020/03/19/top-rikers-
18     doctor-coronavirus-storm-is-coming/ (last accessed Apr. 13, 2020).
       64
          Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management
19     Suggestions in 3 “Buckets,” Washington Assoc. of Sheriffs & Police Chiefs (March 5,
20     2020), https://www.themarshallproject.org/documents/6796536-Suggestions-for-Jails-3-
       5-20 (last accessed Apr. 13, 2020).
21     65
          Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated
22     Population – and How to Ensure It’s Not Left Behind, (Mar. 10, 2020),
       https://cutt.ly/QtRSYNA (last accessed Apr. 13, 2020).
23     66
          Anne C. Spaulding, MD MPDH, Coronavirus COVID-19 and the Correctional Jail,
24     Emory Center for the Health of Incarcerated Persons (Mar. 9, 2020),
       http://www.chip.sph.emory.edu/documents/For%20Correctional%20Facility%20Leaders
25     hip_2020.pdf (last accessed Apr. 14, 2020).
       67
26        Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, MOTHER
       JONES (Mar. 12, 2020), https://cutt.ly/jtRSPnk (last accessed Apr. 13, 2020).
27     68
          Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus
28     Impact on Prisons, THE GUARDIAN (Mar. 13, 2020), https://cutt.ly/itRSDNH (last
       accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -21-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 25 of 86 Page ID #:25



 1     for people held or working in the jail and the broader community. Furthermore, it is the
 2     only viable mechanism by which to protect medically vulnerable prisoners from COVID-
 3     19.
 4           52.    Release of the most vulnerable persons from custody also reduces the burden
 5     on the regional health care system by reducing the likelihood that there will be an influx of
 6     prisoners who become seriously ill from COVID-19 at the same time.
 7           53.    Jail and prison administrators and public officials around the country have
 8     likewise concluded that widespread jail release is a necessary and appropriate public
 9     health intervention: New York; 69 New Jersey; 70 Washington; 71 Cuyahoga County, Ohio, 72
10     among others. Several Sheriffs from across the country have also come together to issue a
11     joint statement committing to reduce jail populations, including by releasing those within
12     six months of completion of their sentence, and following CDC guidelines to ensure safe
13     and dignified conditions that will prevent the spread of COVID-19 among prisoners,
14     among other measures. 73
15
16     69
          Brendan Lyons, NY to release 1,100 parole violators as coronavirus spreads, TIMES
17     UNION (Mar. 27, 2020), https://www.timesunion.com/news/article/Deaths-surge-again-
18     in-New-York-from-coronavirus-15160973.php (last accessed Apr. 13, 2020).
       70
          1,000 Inmates Will Be Released From N.J. Jails to Curb Coronavirus Risk, N.Y.
19     TIMES (Mar. 23, 2020), https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-
20     inmates-release.html (last accessed Apr. 13, 2020).
       71
          Jim Brunner and Mary Hudetz, Washington Department of Corrections names 1,100+
21     inmates to be released in coming days due to coronavirus concerns, SEATTLE TIMES
22     (Apr. 16, 2020), https://www.seattletimes.com/seattle-news/crime/washington-
       department-of-corrections-lists-names-of-hundreds-of-inmates-to-be-released-in-
23     coming-days-due-to-coronavirus-concerns/ (last accessed Apr. 19, 2020).
       72
24        Scott Noll, Cuyahoga County Jail releases hundreds of low-level offenders to prepare
       for coronavirus pandemic, NEWS 5 CLEVELAND (Mar. 20, 2020),
25     https://www.news5cleveland.com/news/local-news/oh-cuyahoga/cuyahoga-county-jail-
26     releases-hundreds-of-low-level-offenders-to-prepare-for-coronavirus-pandemic (last
       accessed Apr. 13, 2020).
27     73
          Joint Statement from Elected County Sheriffs on COVID-19,
28     https://lawenforcementactionpartnership.org/national-sheriffs-covid-19/ (last accessed
       Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -22-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 26 of 86 Page ID #:26



 1           54.    Internationally, governments have also responded to the threat posed by
 2     COVID-19 by releasing people from incarceration. To take one of many examples, in
 3     Iran, more than 80,000 people were temporarily released from prison in the early stages of
 4     the pandemic to protect them and to protect the community from propagation of an
 5     outbreak. 74 In Ethiopia, more than 4,000 people were pardoned and released from
 6     incarceration to help prevent the spread of COVID-19. 75
 7           55.    States and other local jurisdictions have also made changes to existing
 8     carceral policies in response to the COVID-19 pandemic, including eliminating medical
 9     co-pays for incarcerated people and waiving fees for phone calls and video
10     communication. 76 Others have required facilities to distribute and make available
11     sanitation supplies and hand sanitizer to everyone who is incarcerated, arranged for the
12     immediate evaluation and treatment of anyone with symptoms, and enacted screening
13     procedures for everyone who enters the jail or prison. 77
14           56.    Over the past few weeks, multiple courts have also acknowledged the severe
15     and urgent threats posed by COVID-19 and have accordingly ordered the release of
16     detained and incarcerated persons. 78 Immediate release of medically vulnerable Plaintiffs,
17
       74
18        Parisa Hafezi, Iran Temporarily Frees 85,000 From Jail Including Political Prisoners,
       REUTERS (Mar. 17, 2020), https://www.reuters.com/article/us-health-coronavirus-iran-
19     prisoners/iran-temporarily-frees-85000-from-jail-including-political-prisoners-amid-
20     coronavirus-idUSKBN21410M (last accessed Apr. 13, 2020).
       75
          Bukola Adebayo, Ethiopia pardons more than 4,000 prisoners to help prevent
21     coronavirus spread, CNN (Mar. 26, 2020),
22     https://www.cnn.com/2020/03/26/africa/ethiopia-pardons-4000-prisoners-over-
       coronavirus/index.html (last accessed Apr. 13, 2020).
23     76
          Responses to the COVID-19 Pandemic, PRISON POLICY INITIATIVE (Mar. 27, 2020),
24     https://www.prisonpolicy.org/virus/virusresponse.html (last accessed Apr. 13, 2020).
       77
          See, e.g., Preparedness and Response Plan 5-8, Indiana Dep’t of Correction (2020),
25     https://www.in.gov/idoc/files/IDOC%20Pandemic%20Response%20Plan%203-3-
26     2020.pdf#response%20plan (last accessed Apr. 13, 2020).
       78
          See, e.g., Castillo et al. v. Barr, 5:20-cv-00605, ECF Doc. 32 (C.D. Cal. Mar. 27,
27     2020) (ordering petitioners be released from immigration detention in light of COVID-
28     19 and noting “the risk of infection in immigration detention facilities – and jails – is
       particularly high”); USA v. Garlock., No. 18 Cr 00418, 2020 WL 1439980, at *1 (N.D.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -23-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 27 of 86 Page ID #:27



 1     as well as the subclasses of medically vulnerable people they represent, is an urgently-
 2     needed public health intervention.
 3           57.    Correctional medical and public health experts have urged the release of
 4     medically vulnerable people from incarceration given the heightened risk of transmission
 5     and infection. Dr. Jonathan Giftos, the former Medical Director for Correctional Health
 6     Services at Riker’s Island, has urged “releasing as many people as possible with a focus
 7     on those at highest risk of complication.” 79 A group of doctors who work in New York
 8     City’s jails, hospitals and shelters,80 as well as a group of more than 200 Johns Hopkins
 9     faculty in public health, bioethics, medicine, and nursing have also urged the release of
10     medically vulnerable people from incarceration. 81
11
       Cal. Mar. 25, 2020) (ordering, sua sponte, extension of convicted defendant’s surrender
12
       date and noting “[b]y now it almost goes without saying that we should not be adding to
13     the prison population during the COVID-19 pandemic if it can be avoided”); Xochihua-
       Jaimes v. Barr, No. 18-71460 (9th Cir. Mar. 24, 2020) (ordering, sua sponte, that
14
       petitioner be immediately released from immigration detention “[i]n light of the rapidly
15     escalating public health crisis” related to COVID-19 that”public health authorities
16     predict will especially impact immigration detention centers”); U.S. v. Stephens, 15 Cr.
       95 (AJN), 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020) (granting motion for
17     reconsideration of defendant’s bail conditions and releasing him from jail to home
18     confinement, explaining that “the unprecedented and extraordinarily dangerous nature of
       the COVID-19 pandemic has become apparent” and that “inmates may be at a
19     heightened risk of contracting COVID-19 should an outbreak develop”); In re.
20     Extradition of Alejandro Toledo Manrique, 2020 WL 1307109, (N.D. Cal. Mar. 19,
       2020) (ordering release on bond despite government assertions that facility has
21     preparedness plan in place and no cases have been confirmed).
       79
22        Recipe for disaster: The spread of corona virus among detained populations, MSNBC
       (Mar. 18, 2020), https://www.msnbc.com/all-in/watch/-recipe-for-disaster-the-spread-of-
23     coronavirus-among-detained-populations-80947781758.
       80
24        Brad Lander, Doctors in NYC Hospitals, Jails, and Shelters Call on the City to Take
       More Aggressive Action to Combat the Spread of Coronavirus, MEDIUM (Mar. 12,
25     2020), https://medium.com/@bradlander/doctors-in-nyc-hospitals-jails-and-shelters-call-
26     on-the-city-to-take-more-aggressive-action-to-fb75f0b131c2 (last accessed Apr. 13,
       2020).
27     81
          Letter from Johns Hopkins faculty to Governor Hogan (Mar. 25, 2020),
28     https://bioethics.jhu.edu/wp-content/uploads/2019/10/Johns-Hopkins-faculty-letter-on-
       COVID-19-jails-and-prisons.pdf (last accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -24-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 28 of 86 Page ID #:28



 1           PUBLIC HEALTH OFFICIALS FOR LOS ANGELES COUNTY HAVE
 2      RECOMMENDED COMPLIANCE WITH CDC GUIDANCE AND CALLED FOR
 3          OTHER MEASURES TO ADDRESS COVID-19 AT THE COUNTY’S JAILS
 4           58.    On March 31, 2020, the County of Los Angeles Department of Public Health
 5     issued a letter to Los Angeles County Sheriff Alex Villanueva, recommending that the
 6     LASD follow the CDC’s Interim Guidance on Management of Coronavirus in
 7     Correctional and Detention Facilities, and implement the following additional measures:
 8                  a.     Develop predictions for the impact of COVID-19 spread in each jail
 9                         facility;
10                  b.     Continue to reduce the incarcerated population of the County jails so
11                         the County jails can adhere to the standards set forth in the CDC and
12                         State’s guidelines, giving priority to those with underlying health
13                         conditions, older prisoners, and pregnant women; and
14                  c.     Release individuals from the County jails with adequate shelter and
15                         supportive services if necessary and release them in a manner that
16                         minimizes any risk to the community. 82
17           59.    On April 9, 2020, the Los Angeles County Department of Public Health
18     issued its own Guidance for Correctional and Detention Facilities to prevent and reduce
19     the spread of COVID-19 at entry into facilities and within facilities. 83 The
20     recommendations include, but are not limited to, requiring staff to wear masks and gloves
21     at all times, providing soap available at no cost, liquid soap available when possible, paper
22     towels, tissues at no cost, no-touch trash receptacles, masks to symptomatic prisoners;
23
       82
24        Letter from Los Angeles County Health Officer to Los Angeles County Sheriff (Mar.
       31, 2020),
25     http://www.ph.lacounty.gov/media/Coronavirus/DPH_NecessaryAppropriateMeasuresin
26     Jails_033120.pdf (last accessed Apr. 10, 2020).
       83
          Los Angeles County Department of Public Health, Guidance for Correctional and
27     Detention Facilities (Apr. 9, 2020),
28     http://publichealth.lacounty.gov/media/Coronavirus/GuidanceCorrectionalDetentionFaci
       lities.pdf (last accessed Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -25-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 29 of 86 Page ID #:29



 1     ensuring access to running water; enabling social distancing; positioning beds at least six
 2     feet apart; increasing cleaning of common spaces; eliminating appointment co-pays;
 3     reducing the prison population in order to abide by social distancing guidelines; and
 4     prioritizing early release of medically vulnerable prisoners. 84
 5           60.    Civil rights advocates have publicly called on Defendants to take more
 6     extensive measures to minimize the spread of COVID-19. Several community-based
 7     organizations in Los Angeles called on the LASD, the Los Angeles County Department of
 8     Health Services-Correctional Health Services, the Los Angeles County District Attorney,
 9     the Los Angeles Superior Court, and the Los Angeles County Board of Supervisors to take
10     several measures to reduce the jail population and ensure jail conditions minimize the
11     spread of COVID-19 among the County jails and staff. 85 The ACLU of Southern
12     California separately called on the LASD to reduce the jail population, ensure that those
13     quarantined are not held beyond their release date, cite and release, provide adequate and
14     free hygiene supplies including warm water and soap, providing medical treatment,
15     ensuring adequate staffing even if jail staff become sick, screening staff for COVID-19,
16     providing extra care for vulnerable populations, and collecting data.86
17            DEFENDANTS’ RESPONSES TO THE COVID-19 PANDEMIC ARE
18          CONSTITUTIONALLY DEFICIENT AND PLACE THE PEOPLE IN ITS
19                               CUSTODY AT HEIGHTENED RISK
20           61.    Despite the multiple guidelines and statements issued on preventing the
21     spread of COVID-19 in correctional facilities and Los Angeles County jails in particular,
22     many of these measures have not been implemented across County jails.
23
       84
24        Id.
       85
          Advocacy Groups Urge Los Angeles County Officials to Take Immediate Action to
25     Stop Spread of COVID-19 Through Jails and Communities (Mar. 13, 2020),
26     https://www.hrw.org/news/2020/03/16/advocacy-groups-urge-los-angeles-county-
       officials-take-immediate-action-stop-spread# (last accessed Apr. 12, 2020).
27     86
          Letter from ACLU of Southern California to Los Angeles County Sheriff’s Department
28     (Mar. 12, 2020), https://www.aclusocal.org/en/letter-covid19-la-jail-conditions (last
       accessed Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -26-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 30 of 86 Page ID #:30



 1           62.    As of April 23, 2020, 44 prisoners in the Los Angeles County jail system
 2     have tested positive for COVID-19, 29 of whom are currently positive; 87 73 prisoners are
 3     isolated; and 1,643 prisoners are quarantined. 88 There have been 144 negative tests.89 The
 4     limited testing that is administered to incarcerated people in the County jail system makes
 5     it difficult to determine the true prevalence of the disease in the County jails. Of those in
 6     isolation, 8 are in the CTC, 61 are in TTCF, and 4 are in the Los Angeles County Medical
 7     Center (“LCMC”). 90 Of those in quarantine, 36 are in the IRC, 289 are in MCJ, 118 are in
 8     TTCF, 195 are in PDC-South, and 1,005 are in NCCF.91 Also as of April 23, 2020, 59
 9     LASD employees have tested positive for COVID-19 and 313 are currently quarantined,
10     with another 539 who were exposed or positive now back at work. 92
11           63.    All people incarcerated in the Los Angeles County jails face a significant risk
12     of exposure to COVID-19. Defendants are aware of the heightened threat of COVID-19 in
13     the jails—the CDC, the Mayor of Los Angeles, the County Board of Supervisors, medical
14     experts, and various advocates have already directly alerted them of this risk as well as the
15     preventive measures needed to protect against the further spread of COVID-19. Los
16     Angeles County Sheriff Alex Villanueva has personally spoken at press conferences
17     regarding LASD’s response to COVID-19 in the County jails. 93
18           64.    Despite these widespread warnings, Defendants remain woefully unprepared
19
       87
20        Fifteen have recovered. Los Angeles County Sheriff’s Department, Coronavirus
       Information Updates (last updated Apr. 23, 2020), https://lasd.org/covid19updates/ (last
21     accessed Apr. 23, 2020).
       88
22        Id.
       89
          Id.
23     90
          Id.
       91
24        Id.
       92
          Id.
25     93
          Los Angeles County Sheriff’s Department, Sheriff Alex Villanueva Provides LASD
26     Status Update in the Face of COVID-19 (Apr. 14, 2020) https://lasd.org/sheriff-lasd-
       status-covid-19/ (last accessed Apr. 23, 2020); Los Angeles County Sheriff’s
27     Department, Sheriff Alex Villanueva to discuss Safety Precautions regarding COVID-19
28     (Mar. 16, 2020), https://www.youtube.com/watch?v=FPZQY2KU9zg (last accessed
       Apr. 10, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -27-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 31 of 86 Page ID #:31



 1     and have failed to take necessary precautions to protect the people in their custody against
 2     this unprecedented, life-threatening public health crisis.
 3           65.    Even though the County has reduced its prisoner population from 17,076 on
 4     March 16, 2020 94 to 11,990 as of April 23, 2020, 95 the County’s prison population is still
 5     too high to give Class Members the ability to practice safe social distancing. The total
 6     population is still close to the jail’s maximum capacity (based on normal circumstances,
 7     not taking into account social distancing needs). 96 Conditions force prisoners to sit, stand,
 8     walk, eat, and sleep within six feet of another person. 97 Vulnerable populations remain
 9     jailed. Essential medical services including testing for COVID-19 are not provided
10     because there are too many people jailed. There is an inadequate supply of PPE to meet
11     the needs of the existing population.
12           66.    Although the LASD Department Operation Center has issued some
13     guidelines on how to deal with COVID-19 across the Department, these primarily appear
14     to address testing and PPE for LASD personnel, not protections for prisoners. 98
15     Defendants do not follow their own COVID-19 protocols, the recommendations and
16     guidelines issued by Los Angeles and California public health officials, or the CDC
17     COVID guidance for correctional facilities.
18     94
          Los Angeles County Sheriff’s Department, Sheriff Alex Villanueva to discuss Safety
19     Precautions regarding COVID-19 (Mar. 16, 2020),
20     https://www.youtube.com/watch?v=FPZQY2KU9zg (last accessed Apr. 10, 2020).
       95
          Los Angeles County Sheriff’s Department, Coronavirus Information Updates (last
21     updated Apr. 23, 2020), https://lasd.org/covid19updates/ (last accessed Apr. 23, 2020).
       96
22        Los Angeles County Sheriff’s Department, Custody Division Population Quarterly
       Report (Oct. – Dec. 2019),
23     https://lasd.org/transparency%20data/custody%20reports/Custody%20Division%20Popu
24     lation%202019%20Fourth%20Quarter%20Report.pdf (last accessed Apr. 22, 2020).
       97
          Alene Tchekmedyian, L.A. Jail Inmates Say Lack of Soap and Toilet Paper Heightens
25     Coronavirus Fear: ‘Like Slow Torture,’ L.A. TIMES (Mar. 30, 2020),
26     https://www.latimes.com/california/story/2020-03-30/coronavirus-inmates-hygiene-
       supply-shortage-la-jails (last accessed Apr. 12, 2020).
27     98
          Los Angeles County Sheriff’s Department, Coronavirus Information Updates:
28     Department Operations Center Guidelines,
       https://lasd.org/covid19updates/#doc_guidelines (last accessed Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -28-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 32 of 86 Page ID #:32



 1            67.    Defendants have failed to implement policies and practices to address the
 2     substantial risk of transmission of COVID-19 among prisoners within the County’s jails,
 3     and as a result exposed putative members of the plaintiff class to a substantial risk of
 4     serious harm and death. The unconstitutional conditions and practices that place the
 5     putative class at unreasonable risk span across the facilities that make up the County’s
 6     jails. As prisoners move between facilities, deficiencies in COVID-19 practices in one
 7     facility extend to other facilities.
 8     Densely Populated Facilities Prevent Social Distancing
 9            68.    In MCJ, up to ninety-six people are forced to live in the same open bay
10     dormitory unit where dozens of triple bunk beds are placed between one to three feet
11     apart. Even if they sleep head to foot, prisoners housed in these dormitories remain less
12     than six feet apart.
13            69.    Some incarcerated individuals with medical conditions are placed in small,
14     cramped medical cells at MCJ with three beds, a toilet, and a sink. It is not possible for
15     each person to be six feet apart from their cell mates even in a medical cell. Individuals of
16     advanced age and with a history of respiratory disease jailed at MCJ in a medical cell are
17     being moved to general population cells even though they have preexisting conditions
18     which place them at high risk of mortality if they contract COVID-19. When these
19     individuals plead to stay in smaller cells to minimize their exposure, Defendants have
20     issued disciplinary reports against them citing “noncompliance”.
21            70.    Even individuals housed in one-man cells in MCJ are in cells that are lined
22     up one next to the other, and these prisoners cannot maintain six feet of distance from the
23     individuals in adjacent cells. Some of these units are equipped with barred doors that
24     allow other prisoners to make physical contact. It is not possible to avoid air circulation
25     between the one-man cells.
26            71.    In CRDF, the County’s women’s correctional facility, there are two different
27     types of housing; some women are housed in cells on the sides of the module and some
28     women are housed in the dayroom of the module. In the day room of the modules, 12-30
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -29-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 33 of 86 Page ID #:33



 1     women share space without any partitions or dividers, and their beds are roughly 1.5 feet
 2     apart. People who are kept in cells share their cells with one other person without any
 3     possibility to keep six feet away from that other person. Even where people are housed in
 4     the cells of some modules, they are sharing a dayroom with the people who are in the
 5     dayroom, and they are in bunk beds with two beds, sharing the cells with another person.
 6     The only thing that divides the cells from the dayroom is a single glass door, through
 7     which food is passed. The people staying in the cells must go through the dayroom, where
 8     the other people sleep, to shower.
 9           72.    In NCCF, up to sixty-six people are forced to live in the same dormitory-style
10     unit where triple bunk beds are stacked next to each other with no more than 3 feet
11     separating each bunk and less than two feet from one bunk to the bunk beneath it. The
12     bunks are spaced so close to one another that at least one Plaintiff can bump into another
13     bunk simply by reaching his arms out while lying down.
14           73.    With the population size and the close quarters, it is impossible for the
15     incarcerated people in these units to remain six feet apart. When it is meal time,
16     Defendants require the incarcerated individuals to line up (without spacing apart) to
17     retrieve their meals. It would be impossible for the line up to occur where each person is
18     six feet apart from another person, given the size and configuration of the unit. In multiple
19     facilities when it is meal time, the Defendants require prisoners to line up.
20           74.    In the TTCF, trustees and disabled prisoners that need Americans with
21     Disabilities Act (“ADA”) accommodations share a 16-person “pod”. In the pod, there are
22     8 trustees and 8 ADA prisoners. The trustees sleep on bunk beds, where the person on the
23     top bunk sleeps only 5 feet above the person on the bottom bunk. The bunk beds are only
24     2 ½ or 3 feet apart from each other.
25           75.    In all of the facilities, Defendants house individuals awaiting trial in the same
26     jail cells as those who have been convicted and serving their sentences.
27     Movement of Prisoners and Risks from Staff
28           76.    Defendants are responsible for transporting incarcerated individuals to their
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -30-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 34 of 86 Page ID #:34



 1     court dates in courthouses across Los Angeles County.
 2             77.   In the transport process, Defendants require incarcerated individuals to stand
 3     in close proximity to corrections staff and to other incarcerated individuals. At various
 4     stages of the transport process, staff handcuffs incarcerated individuals who are housed in
 5     different jail facilities to one another, facilitating the exchange of respiratory vapors and
 6     droplets.
 7             78.   Defendants transport incarcerated individuals in vans or other motor vehicles
 8     where incarcerated individuals are seated right next to each other and in some cases,
 9     squeezed in to fit the high number of people who require transport.
10             79.   Defendants force incarcerated individuals into small “court tanks” in the
11     courthouses while they wait for their court appearance and for the Defendants to “process”
12     the incarcerated individuals. Defendants will force individuals from different facilities to
13     be assigned to the same “holding tank”. Those with medical conditions rendering them
14     vulnerable to COVID-19 are not separated. These practices and customs facilitate the
15     transmission of COVID-19 from one facility to another or from housing unit to housing
16     unit.
17             80.   In these small holding tanks, people are packed in so tightly that it is often
18     standing room only and people are breathing close to one another. Defendants will leave
19     incarcerated individuals in these holding tanks for hours at a time. Due to the small size of
20     the tank and the large numbers of people in them, if someone in the holding tank is
21     coughing and/or has a contagious illness, it is virtually certain that the illness would
22     spread like wildfire to the others who are crammed inside. It is impossible to give each
23     person six feet of room in these holding tanks.
24             81.   There is currently no COVID-19 testing performed on all County Jail
25     employees who work at the facilities. Upon information and belief, the Jail does not take
26     daily the temperatures or screen for symptoms of staff when they arrive for work at the jail
27     facilities. Even if such screening were implemented, there would remain a risk of staff-to-
28     prisoners transmission. Even if the jail did, not all individuals infected with COVID-19
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -31-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 35 of 86 Page ID #:35



 1     present with fever in the early stages of the infection, and some remain asymptomatic
 2     carriers. The risk of asymptomatic transmission means that monitoring staff for fever or
 3     other active symptoms is inadequate to identify all who may be infected and can thereby
 4     infect others. As of April 19, 2020, the LASD website appears to only encourage staff to
 5     self-report symptoms of COVID-19. That measure is inadequate, given that many persons
 6     infected with COVID-19 have mild or no symptoms.
 7           82.    When people are transported within the facility, they are often in spaces
 8     (cells, elevators, vehicles) crowded with people, some who are newly arrested and have
 9     not been tested, and there is no way to keep six feet apart from the other people nearby. In
10     addition, prisoners are not kept far enough apart while being taken to attorney visits. One
11     plaintiff reported being ordered to stand less than six feet apart while being held in a
12     confined space on the way to his attorney visit. At least one person in the space was
13     coughing.
14           83.    Class member Jeffrey Livotto was taken to court for a probation hearing on
15     or around March 26, 2020. He was transported on Defendants’ bus along with dozens of
16     other prisoners. Not a single one had masks, and the person he was cuffed and chained to
17     was coughing uncontrollably.
18           84.    On April 8, 2020, Plaintiff Mark Avila was transported to court and observed
19     holding tanks with as many as 30 people standing in a small cell. The tank is filthy and the
20     prisoners are not provided disinfectant supplies to wipe down any surfaces they touch. He
21     and others can sometimes in there for hours, thus putting them at risk of disease
22     transmission if someone in the holding cell is positive for COVID-19.
23           85.    In early April 2020, Plaintiff Rodney Cullors was transported by Defendants
24     to a medical facility for a MRI. There were three people chained to the wheelchair van, all
25     of whom were over the age of 50. None of the other men had masks and some were
26     coughing.
27           86.    On March 16, 2020, Class Member Catrina Balderrama was transported to
28     court for a hearing at the Clara Shortridge Foltz Criminal Justice Center in Downtown Los
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -32-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 36 of 86 Page ID #:36



 1     Angeles. When she was transported back to CRDF, she was placed in a holding tank with
 2     an older woman dressed in a brown uniform, which she knows to signify a hospital
 3     housing designation. The woman was coughing a lot and having trouble breathing. There
 4     was not enough room to appropriately socially distance from this woman.
 5     LASD Staff Shortages and Vacancies
 6           87.    Defendants are experiencing significant staff shortages due to quarantining of
 7     employees and medical staff. The precipitous decline in the staff who are available to
 8     work drastically reduces the operational capacity of the jail and creates challenges in
 9     handling the nearly 12,000 prisoner population.
10           88.    On March 17, 2020, the LASD reported that there were 43 employees who
11     were self-quarantined; 21 of them were believed to have been exposed on-duty.
12           89.    As of April 23, 2020, at 9:00 AM, that number had sky-rocketed to 313
13     LASD employees who were quarantined and 59 employees who have tested positive.
14           90.    Staff vacancies occasioned by COVID-19 create an unreasonable risk of
15     facilities becoming dangerously understaffed, which comprises medical care. Healthcare
16     staff who provide treatment are unavailable. Correctional staff also play a vital role in
17     delivering medical services, by escorting prisoners, responding to and alerting medical of
18     medical emergencies, and providing security to health care staff while they provide
19     services. Their absence also compromises treatment.
20     Lack of Protective Personal Equipment
21           91.    Until April 10, 2020, Defendants did not provide any PPE for the people
22     jailed at Los Angeles County jails, even if they exhibited symptoms of COVID-19, were
23     within close proximity of someone exhibiting symptoms of COVID-19, or requested such
24     equipment. As such, people were fashioning their own makeshift masks to protect
25     themselves against the growing dangers of contracting the virus in the jail setting. At
26     MCJ, such activity is considered destruction of jail property and subject to a write up, loss
27     of privileges, or other disciplinary action. In CRDF, at one point, Defendants made those
28     individuals take off their makeshift face masks, stating that they would be sent to 23-hour
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -33-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 37 of 86 Page ID #:37



 1     disciplinary lockdown if they kept on those face coverings. Defendants did not respond
 2     immediately to grievances submitted by prisoners at the end of March seeking face masks.
 3           92.    On April 10, 2020, Defendants first started providing one cloth face mask per
 4     prisoner to incarcerated people in MCJ and CRDF. Later, on or around April 15, 2020,
 5     Defendants distributed face masks to individuals in NCCF. No instructions were provided
 6     as to when to wear the face masks at NCCF.
 7           93.    For the majority of the individual plaintiffs, Defendants provided no
 8     instructions for regular cleaning of the masks. There is a uniform policy in the jails that
 9     prisoners only have access to laundry once a week, and only for uniforms they are willing
10     to exchange. Prisoners are not reissued the same uniforms or towels. Thus, there is no
11     appropriate laundry system for masks, which should be laundered daily per CDC
12     recommendations.
13           94.    Defendants have not replenished the supply of face masks and, as such,
14     prisoners have had to reuse their face masks despite the fact that some of the face masks
15     distributed at MCJ are single-use only. Plaintiff Rodney Cullors’ single-use mask’s elastic
16     broke, rendering it unusable.
17           95.    Many of the Named Plaintiffs have not received more than one mask.
18           96.    Defendants have also not provided access to gloves except for those prisoners
19     assigned to cleaning. In addition, on several occasions at MCJ and NCCF Defendants
20     have denied prisoner requests to use gloves.
21           97.    Deputies often do not wear protective personal equipment like gloves or
22     masks when interacting with people jailed at MCJ, and there have been shortages in
23     protective personal equipment for all people incarcerated and working in the jails.
24     Lack of Hygiene and Sanitation Supplies
25           98.    Contrary to Sheriff Villanueva’s statements that cleaning crews are doing
26     more to keep facilities clean and that prisoners have access to soap and running water,
27     prisoners do not in fact have adequate access to sanitization supplies such as soap or other
28     ///
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -34-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 38 of 86 Page ID #:38



 1     cleaning supplies for jail facilities such as showers. 99
 2           99.    Defendants do not provide free unrestricted hygiene or personal sanitation
 3     supplies to many individuals jailed at MCJ beyond some people receiving a one-time
 4     provision of one small bar of soap that is insufficient for the routine handwashing and
 5     cleaning necessary to mitigate against the spread of COVID-19. After that bar of soap is
 6     used up or for people who have not received this one-time provision, the only access to
 7     hygiene or sanitary products is by purchase through the jail’s commissary system. Those
 8     without access to the jail’s commissary due to lack of funds or status are unable to access
 9     more substantial anti-bacterial soap during the growing escalation of COVID-19. Even
10     those with access to commissary are confronted with inflated prices for soap or other
11     personal hygiene supplies, e.g., $1.45 for a bar of Irish Spring, $2.11 for a bar of Dove, or
12     $5.05 for a bar of Neutrogena.
13           100. In some facilities, Defendants provide incarcerated individuals with a small
14     bar of soap once a week, which is insufficient to last the week if one washes their hands
15     with it every day. The soap is labeled “Freshscent Deodorant Soap”. Nowhere on the label
16     does it say that the soap is anti-bacterial. Defendants do not provide hand sanitizer or
17     gloves. Soap is not automatically replenished upon request; in some dorms, the deputies
18     have complete discretion to give soap upon request or to deny such requests.
19           101. Defendants have also not provided access to hand sanitizer, or have denied
20     requests to use hand sanitizer. In response to prisoner requests and grievances, for
21     instance, incarcerated people at MCJ have been told by deputies that they may not have
22     hand sanitizer.
23           102. Defendants do not provide adequate cleaning supplies, free of charge and in
24     the proper concentrations of strength to prevent transmission of the virus.
25           103. Defendants have not provided tissues, paper towels, napkins, or toilet paper
26     99
          Alene Tchekmedyian, L.A. Jail Inmates Say Lack of Soap and Toilet Paper Heightens
27     Coronavirus Fear: ‘Like Slow Torture,’ L.A. TIMES (Mar. 30, 2020),
28     https://www.latimes.com/california/story/2020-03-30/coronavirus-inmates-hygiene-
       supply-shortage-la-jails (last accessed Apr. 12, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -35-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 39 of 86 Page ID #:39



 1     above their normal allotment to wipe one’s hands after handwashing. Prisoners have to
 2     wipe their hands on their uniforms after handwashing.
 3            104. None of the individual plaintiffs have been provided with paper towels,
 4     Kleenex, tissues, or other materials to dry their hands since the County public health order
 5     issued on March 16, 2020. Nor has any Named Plaintiff been provided with hand
 6     sanitizer.
 7            105. Plaintiff Jeremiah Farmer does not have hand sanitizer or regular access to
 8     soap in his dorm that he shares with over 50, maybe over 60, people. He has to routinely
 9     ask to borrow another prisoner’s soap. He often sees jail officials wearing masks and then
10     taking them off when they come into his dorm.
11     Insufficient Cleaning of Communal Areas and High Touch Surfaces
12            106. Defendants do not provide adequate cleaning supplies so that prisoners can
13     clean their own personal living spaces or high-touch surfaces or objects, creating an
14     unreasonable risk ensuring that the dozens of people who share the same cell will quickly
15     transmit the illness to each other.
16            107. In each sixty-six person unit in NCCF, incarcerated people are forced to share
17     four toilets, two urinals, and two showers. They also share the same phones, exercise area
18     and the same communal tables. Every surface in the cell is high-touch, even the railings
19     on the stairs. Defendants do not provide people with disinfectant supplies in this high-
20     touch area, nor do they provide for the cleaning of exercise equipment or tables between
21     each use. Each person must therefore risk COVID-19 infection when using the phones,
22     eating at the same table, or exercising with the same equipment.
23            108. If the sinks, toilets, and showers are broken, there are only a handful of each
24     available for everyone in the cell or dorm. The toilets and showers are not cleaned or
25     disinfected between each use, and Defendants do not provide supplies for disinfection or
26     cleaning between each use. In NCCF, a prisoner is assigned to clean the shower once a
27     day, but on any given day, twenty or thirty people can use a shower before it is
28     cleaned. Showers at CRDF do not have hot water.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -36-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 40 of 86 Page ID #:40



 1           109. In each open dormitory, the people incarcerated in MCJ are forced to share a
 2     limited number of phones, approximately five to six, when calling family members, loved
 3     ones, or lawyers. They also share the same exercise area and the same communal tables.
 4     Defendants do not provide people with adequate disinfectant supplies in this high-touch
 5     areas, nor do they provide for the cleaning of phones, exercise equipment, or tables
 6     between each use. “Trustees” will clean the dormitories about once a week, but any daily
 7     cleaning is up to the prisoners living in the dormitory, who are not provided the supplies
 8     they need to clean between uses. Each person must therefore risk COVID-19 infection
 9     when touching and speaking through the phone, eating at the same table, or exercising
10     with the same equipment.
11           110. “Trustees” who are assigned to clean the cells and common areas in CRDF
12     about once a week spray Citracide on a rag and then use the same rag to wipe down the
13     table tops and the phones. They do not wipe down the kiosks, sinks, vending machines,
14     shower handles, or stairway railings, which are surfaces that everyone touches on a daily
15     basis. The phones are not cleaned between individual use. There is no regular schedule for
16     cleaning the showers, and it is done by volunteers housed in the unit.
17           111. Plaintiff DeNeal Young is medically vulnerable, confined to a wheelchair
18     because of blood clots in his legs, and is not even provided his own soap, let alone paper
19     towels, clean towels every day, or hand sanitizer. Even though he is in a wheelchair, he
20     has been told that he has to wipe down the shared shower himself before and after use by
21     using his foot to drag aside the trash, e.g., wet clothes, hair, dirty diapers. He is not given
22     cleaning supplies to clean his cell or the shared shower.
23           112. Plaintiff Victor Gutierrez is medically vulnerable and is a “trustee” assigned
24     to clean the public visiting area and floors of the jail where other prisoners have tested
25     positive for COVID-19. He is provided a dust mask and a jump suit made out of paper that
26     tears easily. On April 9, 2020, he was assigned to clean the cell of a person who tested
27     positive for COVID-19, but was not provided adequate safety equipment to do so. As a
28     result, his paper suit tore while he was cleaning and the dirty liquid from the cleaning
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -37-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 41 of 86 Page ID #:41



 1     product, feces, and urine that he had mopped seeped through his suit and his socks.
 2           113. Plaintiff Carole Dunham is medically vulnerable and was required to clean a
 3     cell from which a prisoner had been removed to quarantine, even though she complained
 4     to a deputy that she did not feel safe doing so. The jail staff are aware of her medical
 5     vulnerability. She was not given a mask or jumpsuit to clean the room. Not long after
 6     cleaning the room, she developed a cough.
 7     Infrequent Provision of Clean Laundry
 8           114. Individuals do not have daily access to clean laundry and prisoners in at least
 9     one facility are forced to do their own laundry with cleaning supplies purchased with their
10     own funds from the commissary.
11           115. In most facilities, Defendants provide clean uniforms only once per week
12     even though incarcerated individuals are being told to cough on their sleeves. Although
13     clean sheets, t-shirts, and thermals are to be provided once a week, many incarcerated
14     individuals including Plaintiffs LeAndrew Lewis and Jeremiah Farmer, and Class Member
15     Jeffrey Livotto have to wait weeks to get them. Defendants also provide a clean towel
16     only once a week through this same laundry service. This towel is the only thing prisoners
17     have besides their clothes to dry their hands on; as a result, both the towel and the clothes
18     accumulate aerosols and droplets all week. With the releases due to the virus that have
19     already occurred, less laundry is being done per week; yet the jail has not increased the
20     frequency of laundry services to protect the remaining prisoners.
21           116. At NCCF, individuals are not given even weekly clean laundry. Clean towels
22     are provided only once a month, which means for one whole month, incarcerated
23     individuals use the same uniforms, sheets, and the single towel they are given. All of those
24     items come in close contact with other people. The sheets and clothes are exposed to other
25     people in the jail, ensuring that any respiratory aerosols or droplets remain on the clothing
26     long after they are transmitted.
27           117. Plaintiff LeAndrew Lewis receives a change of bedding or clothing every 30
28     days. He has not received fresh laundry since approximately the end of March 2020.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -38-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 42 of 86 Page ID #:42



 1     Medically Vulnerable Prisoners and Lack of Medical Care
 2           118. Defendants’ failure to implement adequate practices and customs to detect
 3     and contain COVID-19 places incarcerated people who have pre-existing medical
 4     conditions at an imminent and unreasonable risk of severe illness and death from COVID-
 5     19. These conditions include advance age, moderate to severe asthma, chronic lung
 6     disease, hypertension, diabetes, epilepsy, compromised immune systems due to cancer
 7     treatment, asthma, diabetes, and seizures. The imminent risk of serious illness and death to
 8     medically vulnerable prisoners cannot be fully remediated other than by the release of
 9     these prisoners to the fullest extent possible.
10           119. Individuals like Class Member Albert Kirk Jones who require daily breathing
11     treatments for obstructive breathing or sleep apnea have had their CPAP (continuous
12     positive airway pressure) machines confiscated. These individuals have been provided no
13     other alternatives to the vital medical treatment that those machines provide them.
14           120. Defendants charge a co-pay for medical services as well as for medication
15     such as Sudafed. In addition, Defendants do not always have medications available that
16     prisoners need, and it is hard for prisoners to get doses adjusted.
17           121. Plaintiffs have faced wait times of up to 3 weeks to see a doctor after
18     submitting a medical request.
19           122. Individuals have had time-sensitive surgeries delayed indefinitely due to
20     COVID-19. Plaintiff DeNeal Young has severe obesity, an undiagnosed heart condition,
21     and blood clots in his legs that put him at risk of a heart attack or stroke. Defendants have
22     told him that they will not transfer him to the hospital for an urgent surgery due to
23     COVID-19.
24           123. Class Member Albert Kirk Jones, a 64-year-old African American man who
25     has a history of bronchitis, pneumonia and a heart condition, was told that he would be
26     moved from his 3-man cell to a dorm in general population where there is a greater
27     likelihood of transmission of COVID-19. When he pleaded to stay for fear of contracting
28     the illness, he was disciplined for “noncompliance” and told that he would lose his
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -39-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 43 of 86 Page ID #:43



 1     privileges to commissary, visitation, and vending.
 2             124. Plaintiff Mark Avila has chronic asthma and has been hospitalized due to his
 3     chronic asthma about 30 times in his lifetime. Defendants fail to provide him with the
 4     extensive medical care regiment he had when he was free, including 2 inhalers at all
 5     times, access to necessary medications at all times, and access to breathing treatments
 6     daily. While incarcerated, his asthma is exacerbated by the dust and grime inside his jail
 7     cell.
 8             125. Class Member Benito Venegas has asthma and epilepsy. He is housed in a
 9     dorm with 80+ people, who all leave for court appearances, medical visits, attorney visits,
10     and other mandatory transports from time to time and come back to the dorm. Due to the
11     arrangement of the beds being less than three feet apart from one another, he is forced to
12     sleep in close proximity to other people who are coughing loudly.
13             126. Plaintiff LeAndrew Lewis is diabetic, suffers from high blood pressure, and
14     is prone to bronchitis. He is in a dorm with 30 or so people where it is impossible to keep
15     six feet apart from one another. The people that are in the beds that surround him are
16     regularly coughing within a few feet of him.
17             127. Plaintiff Victor Gutierrez is housed in a dorm in TTCF. He has asthma,
18     hypertension, and a metabolic disorder. He has been forced to clean the cells of
19     individuals who tested positive for COVID-19.
20             128. Plaintiff Carole Dunham has Type I diabetes and receives insulin shots four
21     times a day. Ms. Dunham has been directed to clean the phones, common areas, and cells
22     in the module, including the cell of at least one quarantined prisoner.
23             129. Class Member Holly Davidson was diagnosed with lymphoma in February of
24     2016 and underwent partial chemotherapy. She also has asthma. There are 12 to 13
25     women in the dayroom outside her cell, which is an area she must cross in order to shower
26     or use the phone. She has not been instructed on cleaning her cell or provided any
27     cleaning solution.
28             130. Class Member Jeffrey Livotto is an asthmatic and has suffered serious asthma
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -40-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 44 of 86 Page ID #:44



 1     attacks. He has been transferred between a four-person cell in MCJ and two 60+ person
 2     dorms in NCCF all in the span of two weeks between the end of March and the beginning
 3     of April 2020.
 4     Inadequate Intake Process
 5           131. At the IRC where new arrestees are booked and processed, arrestees are
 6     placed in a single enclosed cell with about 25 other people while being processed through
 7     the jail system. In this cell, it is not possible to be six feet apart from another prisoner. At
 8     various points, prisoners are told to stand shoulder to shoulder or right behind one another.
 9     Prisoners also stand in line to walk through metal detectors. They wit on benches right
10     next to each other while waiting to be interviewed by Defendants. They are also instructed
11     to shower right next to one another in a single shower room with no walls or dividers
12     between each person.
13           132. With regard to new jail admittees, Defendants screen incoming prisoners for
14     symptoms of COVID-19, but only quarantine those who have active symptoms, or who
15     report close contact with an infected person before arrest.
16           133. These screening processes are inadequate, and create an unreasonable risk
17     that infected new admittees are cleared for placement in general population housing, and
18     thus expose other prisoners and staff to infection.
19           134. Some 25% of infected people are asymptomatic, and asking them screening
20     questions will fail to identify them so they can be isolated, tested, and treated if positive.
21     Also, symptoms screening alone is ineffective since it may take several days after
22     becoming infected for symptoms to appear. Therefore, all new admittees must be
23     quarantined for 14 days and monitored on at least a daily basis for fever and symptoms of
24     COVID-19 so that those are infected will no longer carry the virus (and those who become
25     infected remain separated) before being placed in a housing unit with other prisoners.
26     Without quarantining all newly-admitted prisoners, it is inevitable that some percentage of
27     new admittees will carry the virus and infect others housed in the jail.
28     ///
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -41-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 45 of 86 Page ID #:45



 1     Failure to Timely Isolate Individuals Who Exhibit Symptoms of COVID-19 or Were
 2     Exposed to Another Person with Symptoms of COVID-19; Underutilization of Testing
 3           135. When people exhibit symptoms of COVID-19, it can take weeks for jail
 4     personnel to respond to their requests for a medical appointment. Many incarcerated
 5     people experiencing symptoms of COVID-19, including coughs, fevers, and difficulty
 6     breathing will not get adequate or timely assessment for COVID-19 infection or treatment
 7     for their symptoms, nor have they been isolated from asymptomatic people. Testing is not
 8     regularly provided to those who have symptoms. Even with severe symptoms, it takes
 9     days before prisoners are taken to medical for testing. Once at medical, those who are
10     coughing are not necessarily tested for COVID-19.
11           136. Numerous incarcerated individuals at MCJ have been exposed to individuals
12     who exhibit visible symptoms of COVID-19, e.g., fever and cough. However, Defendants
13     do not timely isolate people who exhibit symptoms and do not provide information to
14     those of us who have been exposed to that person on how to protect themselves against the
15     spread of COVID-19. Persons exposed to prisoners suspected of COVID-19 are not timely
16     assessed if they are infected.
17           137. If there is a prisoner suspected of COVID-19, that prisoner is removed from
18     their unit or cell. Defendants will place the rest of the unit or cell under “quarantine.”
19     However, deputies will continue to do their walk-throughs in quarantined pods and floors.
20     The same deputies will go straight from a quarantined area of the jail into a non-
21     quarantined area of the jail. Because of the perforated metal walls and gaps in doors that
22     separate quarantined areas from non-quarantined areas, prisoners are at risk for being
23     exposed to the virus whenever prisoners walk past a quarantined area. Moreover, this
24     method of quarantine is insufficient to prevent the spread of COVID-19 because if a
25     presumptively positive person has been in close quarters with his dorm mates, isolating
26     large numbers of people without being able to space them six feet apart does not lessen the
27     likelihood of COVID-19 spread.
28           138. With the exception of one Plaintiff who was isolated weeks after symptoms
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -42-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 46 of 86 Page ID #:46



 1     appeared, Plaintiffs have not had access to testing despite showing symptoms of COVID-
 2     19 infection.
 3           139. Incarcerated individuals who exhibit symptoms for COVID-19 are not treated
 4     in a timely fashion or provided a minimally acceptable level of medical care.
 5           140. Requests to see medical staff due to COVID-19 symptoms are not responded
 6     to immediately, even when grievances complaining about the inadequacy of medical
 7     response are filed.
 8           141. In late March, a woman was diagnosed with COVID-19 in one of the
 9     modules of the jail. That woman was complaining of symptoms for days but did not have
10     access to timely testing. The woman was housed in a two-man cell and her roommate also
11     began coughing and told the deputies that she had a fever. Neither woman was issued a
12     mask or gloves until the moment they were taken out of the module to be quarantined,
13     days after symptoms first began. Both women moved between the dayroom and their cell
14     during that time, and there were a number of prisoners, including Plaintiff Carole
15     Dunham, housed in the dayroom.
16           142. After the woman was removed from the module, Plaintiff Carole Dunham, a
17     prisoner worker, was assigned to clean the cell. She was not given a mask and was only
18     given gloves and Citracide with which to clean the cell. Plaintiff Dunham has diabetes and
19     voiced concerns for her safety to the jail staff but was told that the cell needed cleaning.
20     After that time, Plaintiff Dunham developed a cough. Plaintiff Dunham has requested
21     testing, but when she was taken to the medical unit, she was not provided with a test. She
22     has still not been tested. There are other diabetics in the module and none of them were
23     provided with masks before April 10.
24           143. Likewise, Plaintiff Haviland has been reporting symptoms to the jail staff for
25     days. She has been provided with cold medicine but has not been given a test.
26           144. Plaintiff Young developed a fever and cough on or around March 15, 2020
27     after being exposed to another prisoner who was coughing aggressively. He was not
28     provided access to a test, although the nursing staff were the ones who noted his fever.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -43-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 47 of 86 Page ID #:47



 1           145. Class Member Albert Kirk Jones developed a cough, fever, and body aches at
 2     MCJ on or around the end of January 2020. He was transferred to the TTCF where he was
 3     not tested for COVID-19 despite his symptoms.
 4           146. A prisoner in Plaintiff Victor Gutierrez’s pod was showing symptoms of
 5     COVID-19. The whole pod was locked down on quarantine, but since Plaintiff Victor
 6     Gutierrez was at work at the time, Defendants allowed him to move to a different pod
 7     despite the fact that he was previously exposed to the presumptively positive prisoner that
 8     same morning.
 9           147. On or around March 2020, Plaintiff Rodney Cullors was taken to medical for
10     an unrelated illness and, for 30 to 45 minutes, was exposed to a patient he was informed
11     had COVID-19, without any mask, gloves, or even a dividing curtain separating him from
12     the patient.
13     Lack of Adequate Care for Prisoners Who Test Positive for COVID-19
14           148. Defendants place individuals who are presumptively positive for COVID-19
15     in single person cells that do not have toilet paper, soap, or any other sanitizing supplies.
16     Defendants do not provide basic hygienic materials to these presumptively positive
17     individuals while they are in the single person cells.
18           149. The jail is utilizing segregation units to house persons with known or
19     suspected COVID-19 illness. This acts to deter prisoners from reporting COVID-related
20     symptoms, due to their fear that doing so will result in their being placed in punitive
21     isolation conditions. Use of punitive isolation cells thus creates an unreasonable risk of
22     hastening the spread of the disease as symptomatic prisoners will not report themselves
23     and remain in general population units.
24           150. After a person has tested positive for COVID-19, Defendants place them in
25     single-person cells in the same facilities as other non-COVID-19 individuals. Defendants
26     require them to be inside their cells 24 hours a day with no access to a shower. Defendants
27     do not allow them to make phone calls. Defendants do not provide them with masks.
28     Defendants do not provide them with soap. Defendants do not clean their cells.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -44-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 48 of 86 Page ID #:48



 1     Defendants do not provide them with access to disinfectant supplies to clean their cells.
 2           151. Public health guidelines require the Jail to conduct contract investigations to
 3     identify and quarantine all persons who have come into close contact with persons with
 4     known or suspected COVID-19. Monitoring of close contacts should include regular
 5     symptom screening and temperature checks. Quarantine should separate high-risk and
 6     low-risk inmates. The Jail has not instituted contact investigations and quarantine and
 7     monitoring practices for those in close contact with symptomatic inmates consistent with
 8     public health guidelines Defendants’ customs and practices in this regard have created an
 9     unreasonable risk of further spread of COVID-19 in the Los Angeles County jail system
10     and to the public at large.
11           152.    Class Member Catrina Baldarrama tested positive for COVID-19 in late
12     March while housed at CRDF. She was transferred to TTCF for testing because there was
13     no testing capability at CRDF itself. She was then transported back to CRDF and placed in
14     a disciplinary segregation cell where she was isolated without phone calls, sanitary
15     napkins, or soap. Her personal belongings – food and personal hygiene products – were
16     confiscated and apparently thrown away.
17           153.    Class Member Catrina Baldarrama was housed in module 3700, the module
18     where Plaintiff Carole Dunham is housed. No contact tracing was done for her, nor was
19     that module quarantined. Although she was transferred out of the module in late March,
20     prisoners in that module did not receive masks until April 10. Prisoners with coughs in the
21     module have not been able to get tested.
22           154. Once the facility suspected she had COVID-19, Ms. Baldarrama was moved
23     to an isolation cell on a disciplinary unit, deprived of toilet paper, toothbrush and any
24     supplies to maintain basic personal hygiene. After she returned from CTC, she was placed
25     back in a disciplinary isolation cell, where she was isolated with no access to a shower for
26     12 days, no phone calls, no soap and no sanitary napkins. Deputies told her she was going
27     to die in the isolation cell. Her personal belongings – food and personal hygiene products
28     – were confiscated and apparently thrown away. Her doctors instructed CRDF to ensure
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -45-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 49 of 86 Page ID #:49



 1     she had access to fluids and stayed well-hydrated, but many days they did not provide
 2     water. They provided milk, which she could not drink because she has a dairy allergy, and
 3     which they refused to replace with a non-dairy milk alternative. It is her understanding
 4     that she is supposed to receive a diet complete with fruits and vegetables, which she has
 5     not received.
 6     Transparency and Education about COVID-19
 7           155. Defendants do not post or provide sufficient information about COVID-19,
 8     including protective or preventive measures to avoid transmission, to the people jailed in
 9     CRDF.
10           156. Defendants have not provided any written materials that provide general
11     updates about the COVID-19 pandemic, information on how prisoners can protect
12     themselves from contracting COVID-19, or instructions about how to properly wash
13     hands.
14           157. Prisoners are not provided information even when their dorms or cells are on
15     quarantine.
16                                CLASS ACTION ALLEGATIONS
17           158. The named Plaintiffs bring this action on behalf of themselves and all others
18     similarly situated as a class action under Federal Rules of Civil Procedure 23(a) and
19     23(b)(2).
20           159. Plaintiffs Rodney Cullors, Mark Avila, LeAndrew Lewis, Jeremiah Farmer,
21     and Jessica Haviland seek to represent a class of all current and future detainees in pretrial
22     custody, including alleged violations of probation or parole, at all County jails (“Pretrial
23     Equitable Relief Class”), including one sub-class of all persons who, by reason of age or
24     medical condition as defined below, the CDC has identified as particularly vulnerable to
25     injury or death if they were to contract COVID-19 (“Pretrial Medically Vulnerable
26     Subclass”). Plaintiffs Rodney Cullors and Mark Avila are also representatives and
27     members of the Pretrial Medically Vulnerable Subclass.
28           160. Plaintiffs DeNeal Young, Victor Gutierrez, Rany Uong, and Carole Dunham
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -46-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 50 of 86 Page ID #:50



 1     seek to represent a class of all current and future detainees in post-conviction custody,
 2     including those serving a term of incarceration pursuant to an adjudicated violation of
 3     probation or parole, at all County jails (“Post-Conviction Equitable Relief Class”),
 4     including one sub-class of all persons who, by reason of age or medical condition, the
 5     CDC has identified as particularly vulnerable to injury or death if they were to contract
 6     COVID-19 (“Post-Conviction Medically Vulnerable Subclass”). Plaintiffs DeNeal Young,
 7     Victor Gutierrez, and Carole Dunham are also representatives and members of the Post-
 8     Conviction Medically Vulnerable Subclass.
 9           161. The “Medically Vulnerable Subclasses” are defined as “all current and future
10     [pretrial detainees/post-conviction prisoners] held in all County jails over the age of fifty-
11     five, as well as all current and future [pretrial detainees/post-conviction prisoners] held in
12     all County jails of any age who experience (a) lung disease, including asthma, chronic
13     obstructive pulmonary disease (e.g. bronchitis or emphysema), or other chronic conditions
14     associated with impaired lung function; (b) heart disease, such as congenital heart disease,
15     congestive heart failure or coronary artery disease; (c) chronic liver or kidney disease
16     (including hepatitis and dialysis patients); (d) diabetes or other endocrine disorders;
17     (e) epilepsy; (f) hypertension; (g) compromised immune systems (such as from cancer,
18     HIV, receipt of an organ or bone marrow transplant, as a side effect of medication, or
19     other autoimmune disease); (h) blood disorders (including sickle cell disease); (i) inherited
20     metabolic disorders; (j) history of stroke; (k) a developmental disability; (l) a current or
21     recent (within the last two weeks) pregnancy; (m) severe obesity; and/or (n) any other
22     condition identified either now or in the future as being a particular risk for severe illness
23     and/or death caused by COVID-19.” The medically vulnerable subclasses seek both
24     injunctive relief and, if and to the extent necessary, release pursuant to a writ of habeas
25     corpus.
26           162. This action is brought and may properly be maintained as a class action
27     pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the
28     requirements of numerosity, commonality, typicality, and adequacy. Fed. R. Civ. P. 23(a).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -47-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 51 of 86 Page ID #:51



 1           163. As of April 23, 2020, the County jails confined 11,990 people, all of whom
 2     are eligible members of the classes and subclasses. The class meets the numerosity
 3     requirement of Federal Rule of Civil Procedure 23(a).
 4           164. Joinder of all members is impracticable. Demographic data regarding the
 5     health of correctional populations indicates that the subclasses are likely to contain
 6     hundreds of people. 100
 7
 8
 9
10
11
12
13
14
15           165. Joinder is impracticable because the class members are numerous; the class
16     includes future, unknown members; and the class is fluid due to the inherently transitory
17     nature of pretrial incarceration. Certifying the classes and subclasses supports judicial
18     economy.
19           166. Common questions of law and fact exist as to all members of the classes and
20     subclasses respectively. The named Plaintiffs seek common declarative and injunctive
21     relief concerning whether Defendants’ policies, practices, and procedures violate the
22     constitutional rights of the class members. These common questions of fact and law
23     include, but are not limited to:
24                  1)     What specific measures the County has implemented to protect
25                         incarcerated persons from the spread of COVID-19 in the jails
26
27     100
          Peter Wagner & Emily Widra, No need to wait for pandemics: The public health case
28     for criminal justice reform, PRISON POLICY INITIATIVE (Mar. 6, 2020),
       www.prisonpolicy.org/blog/2020/03/06/pandemic/ (last accessed Apr. 13, 2020).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -48-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 52 of 86 Page ID #:52



 1                          including whether Defendants have taken appropriate measures to
 2                          ensure adequate social distancing, to supply inmates with the necessary
 3                          supplies for hand washing, to screen and quarantine new bookings to
 4                          prevent contagious people from entering the jail population, and to
 5                          ensure that surfaces are routinely disinfected;
 6                   2)     Whether Defendants’ practices during the COVID-19 pandemic
 7                          encompass readily available and achievable health practices;
 8                   3)     Whether Defendants’ practices comport with the Centers for Disease
 9                          Control and Prevention’s and Los Angeles County Health
10                          Department’s guidelines for preventing the spread of COVID-19 in
11                          correctional facilities;
12                   4)     Whether Defendants’ practices during the COVID-19 pandemic expose
13                          inmates at LACJ facilities to a substantial risk of serious harm;
14            167. Additionally, members of the subclasses share the common question of their
15     particular vulnerability to the COVID-19 pandemic.
16            168. Plaintiffs’ claims are typical of the class members’ claims. That typicality
17     stems from their claim that Defendants have placed them at significant risk of harm by
18     failing to take appropriate steps to address the risk of COVID-19 throughout the County’s
19     jails. Every person at the Jail faces a heightened risk of contracting COVID-19 if they are
20     not adequately protected by Defendants. Plaintiffs and all class members are exposed to
21     the same policies and practices, wrongful acts, omissions of Defendants as described in
22     this Complaint. Plaintiffs’ claims all arise from the same core of conduct by Defendants,
23     and are based on the same legal theories. All class members seek the same declaratory and
24     injunctive relief.
25            169. The claims of Plaintiffs are also typical of the Medically Vulnerable subclass
26     members. The claims of Plaintiffs are typical as each member is subject to increased risk
27     as a result of their existing age or medical conditions. Plaintiffs’ claims as to the
28     subclasses all arise from the same core of conduct by Defendants, and are based on the
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -49-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 53 of 86 Page ID #:53



 1     same legal theories. All members of the Medically Vulnerable subclasses seek the same
 2     relief in the form of immediate release through habeas corpus.
 3           170. The Plaintiffs are adequate representatives of the classes and subclasses
 4     because their interests in the vindication of the legal claims they raise are entirely aligned
 5     with the interests of the other class members, each of whom has the same constitutional
 6     claims. There are no known conflicts of interest among members of the proposed classes
 7     or subclasses, and the interests of the named Plaintiffs do not conflict with those of the
 8     other class or subclass members.
 9           171. Plaintiffs are represented by counsel with experience and success in litigating
10     complex civil rights matters in federal court. The interests of the members of the class will
11     be fairly and adequately protected by the named Plaintiffs and their attorneys.
12           172. Because the putative class challenges Defendants’ system as unconstitutional
13     through declaratory and injunctive relief that would apply the same relief to every member
14     of the class, and Defendants have acted on grounds generally applicable to all proposed
15     class members, certification under Rule 23(b)(2) is appropriate and necessary.
16           173. A class action is a superior means, and the only practicable means, by which
17     the named Plaintiffs and class members can challenge the Defendants’ unconstitutional
18     actions and obtain the necessary immediate declaratory and injunctive relief sought for
19     themselves and all other members of the class.
20                                    FIRST CAUSE OF ACTION
21          Unconstitutional Conditions of Confinement in Violation of the Fourteenth
22           Amendment of the U.S. Constitution (42 U.S.C. § 1983 / 28 U.S.C. § 2241)
23     (Pretrial Equitable Relief Class, Youth Justice Coalition, Dignity and Power Now vs.
24                                           All Defendants)
25           174. Plaintiffs incorporate by reference each and every allegation contained in
26     paragraphs 1 through 173 as if fully set forth herein.
27           175. Under the Fourteenth Amendment, corrections officials are required to
28     provide for the reasonable health and safety of persons in pretrial custody. Youngberg v.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -50-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 54 of 86 Page ID #:54



 1     Romeo, 457 U.S. 307, 315–16, 324 (1982) (the state has an “unquestioned duty to provide
 2     adequate . . . medical care” for detained persons).
 3            176. A prison official’s objective deliberate indifference to a substantial risk of
 4     harm to a prisoner awaiting trial violates the Fourteenth Amendment. Gordon v. Cty. of
 5     Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018).
 6            177. Corrections officials have a constitutional obligation to provide for detainees’
 7     reasonable safety and to address their serious medical needs. Youngberg v. Romeo, 457
 8     U.S. 307, 315–16, 324 (1982) (the state has an “unquestioned duty to provide adequate . . .
 9     medical care” for detained persons).
10            178. As part of this right, the government must provide incarcerated persons with
11     reasonable safety and address serious medical needs that arise in jail. Objective deliberate
12     indifference to the serious risk COVID-19 poses to members of the Pretrial Equitable
13     Relief Class, and particularly members of the Pretrial Medically Vulnerable Subclass,
14     violates this right.
15            179. Defendants have placed Plaintiffs, and the class they represent, at a
16     substantial risk of serious harm to their health and safety due to their acts and omissions as
17     to presence of, and spread of, COVID-19. Defendants have failed to take reasonable
18     available measures to abate that risk, even though reasonable officials and entities in the
19     circumstances would have appreciated the high degree of risk involved, making the
20     consequences of Defendants’ conduct obvious. By not taking all reasonable measures,
21     Defendants have caused Plaintiffs injuries.
22            180. Exposure to an infectious disease like COVID-19 without adequate
23     preventive measures constitutes deliberate indifference to a serious risk to health and
24     safety. Helling, 509 U.S. at 33-34 (“Nor can we hold that prison officials may be
25     deliberately indifferent to the exposure of inmates to a serious, communicable disease”);
26     Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an
27     affirmative obligation to protect [forcibly confined] inmates from infectious disease.”);
28     Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir.1990) (plaintiff's allegations that “the
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -51-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 55 of 86 Page ID #:55



 1     defendants forced him to remain in a dormitory [whose] atmosphere was filled with
 2     friable asbestos” stated a claim for “deliberate indifference to the plaintiff's serious
 3     medical needs.”); see also Farmer v. Brennan, 511 U.S. 825, 833 (1994) (“[H]aving
 4     stripped [prisoners] of virtually every means of self-protection and foreclosed their access
 5     to outside aid, the government and its officials are not free to let the state of nature take its
 6     course.”).
 7           181. The County failed to comply with public health guidelines to prevent an
 8     outbreak of COVID-19 and failed to provide for the safety of the Classes and Subclasses.
 9     Defendants’ actions and inactions result in the confinement of members of the Classes and
10     Subclasses in a jail where Plaintiffs are not being protected from, tested for, or treated for
11     COVID-19, which violates Plaintiffs’ rights to treatment and adequate medical care.
12           182. By failing to implement such guidelines, Defendants have subjected Plaintiffs
13     to conditions of confinement that increased their risk of contracting COVID-19, for which
14     there is no known vaccine, treatment, or care. Due to the conditions in County jails,
15     Plaintiffs are unable to take steps to protect themselves—such as social distancing,
16     accessing medical attention or testing, or washing their hands regularly—and Defendants
17     have failed to provide adequate protections or mitigation measures. Defendants acted with
18     deliberate indifference towards Plaintiffs by failing to adequately safeguard their health
19     and safety in the midst of a potential outbreak of a contagious, infectious disease. See Cal.
20     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
21     of a state, county, or city penal or correctional institution has occurred or is imminent, the
22     person in charge of the institution may remove the inmates from the institution. He shall,
23     if possible, remove them to a safe and convenient place and there confine them as long as
24     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
25     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
26     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
27     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
28     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -52-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 56 of 86 Page ID #:56



 1           183. As a direct and proximate result of Defendants’ unconstitutional actions,
 2     Plaintiffs and the class members they represent will suffer irreparable injury and are
 3     entitled to immediate injunctive relief.
 4           184. Accordingly, Defendants, as supervisors, direct participants, and policy
 5     makers for Los Angeles County, have violated the rights of the Pretrial Equitable Relief
 6     Class and Pretrial Medically Vulnerable Subclass under the Fourteenth Amendment.
 7           185. In addition, Defendant Villanueva has actual knowledge of the different
 8     policies, practices, and customs promulgated by the County across Los Angeles County
 9     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
10     on repeated occasions. Despite having such personal knowledge and being personally
11     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
12     condoned, tolerated, and through actions and inactions ratified such policies while acting
13     under color of law.
14           186. Section 2241(c)(3) allows this court to order the release of prisoners like
15     Plaintiffs who are held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3); Preiser v.
16     Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear, not only from the language of ss
17     2241(c)(3) and 2254(a), but also from the common-law history of the writ, that the
18     essence of habeas corpus is an attack by a person in custody upon the legality of that
19     custody, and that the traditional function of the writ is to secure release from illegal
20     custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section 2241(c)(3) can afford
21     immediate release for claims other than those challenging the sentence itself). Pursuant to
22     this section, the Medically Vulnerable Subclass should be released to the maximum extent
23     possible.
24           187. The members of Youth Justice Coalition and Dignity and Power Now have
25     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
26     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
27     Defendants, and both organizations continue to divert resources as a result of Defendants’
28     acts to ensure that their members and the communities they serve are not subjected to
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -53-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 57 of 86 Page ID #:57



 1     Defendants’ unconstitutional practices.
 2                                  SECOND CAUSE OF ACTION
 3      Unconstitutional Punishment in Violation of the Fourteenth Amendment of the U.S.
 4                          Constitution (42 U.S.C. § 1983 / 28 U.S.C. 2241)
 5     (Pretrial Equitable Relief Class, Youth Justice Coalition, Dignity and Power Now vs.
 6                                           All Defendants)
 7           188. Plaintiffs incorporate by reference each and every allegation contained in
 8     paragraphs 1 through 173 as if fully set forth herein.
 9           189. Under the Fourteenth Amendment persons in pretrial custody have greater
10     due process protections than those convicted and therefore cannot be punished as part of
11     their detention. Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982); Bell v. Wolfish, 441
12     U.S. 520, 535 n.16 (1979). Defendants punish Plaintiffs when their conduct is either not
13     related to a legitimate non-punitive governmental purpose or is excessive in relation to
14     that purpose.
15           190. Even assuming that Defendants’ provision of medical services and physical
16     plans as to spacing between prisoners normally serves a legitimate non-punitive purpose
17     of health and safety of detained persons, the County’s jails, as currently operated, violate
18     Plaintiffs’ constitutional rights and do not comply with public health and CDC guidelines
19     to prevent the introduction and spread of COVID-19. Therefore, continuing to detain class
20     members under these conditions at the County’s jails is not rationally related to, and is
21     excessive in relation to, that purpose.
22           191. Defendants acted with deliberate indifference toward Plaintiffs by failing to
23     adequately safeguard their health in the midst of a potential outbreak of a contagious,
24     infectious disease. See Cal. Gov't Code § 8658 (“In any case in which an emergency
25     endangering the lives of inmates of a state, county, or city penal or correctional institution
26     has occurred or is imminent, the person in charge of the institution may remove the
27     inmates from the institution. He shall, if possible, remove them to a safe and convenient
28     place and there confine them as long as may be necessary to avoid the danger, or, if that is
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -54-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 58 of 86 Page ID #:58



 1     not possible, may release them. Such person shall not be held liable, civilly or criminally,
 2     for acts performed pursuant to this section.”); see also Cal. Penal Code § 4012 (providing
 3     for the removal of prisoners to a “safe and convenient place . . . [of] confinement” when
 4     “a pestilence or contagious disease breaks out in or near a jail . . . liable to endanger the
 5     health of the prisoners”).
 6           192. As a direct and proximate result of Defendants’ unconstitutional actions,
 7     Plaintiffs and the class members they represent will suffer irreparable injury and are
 8     entitled to immediate injunctive relief.
 9           193. Accordingly, Defendants have subjected the Pretrial Equitable Relief Class
10     and Pretrial Medically Vulnerable Subclass to punishment in violation of the Fourteenth
11     Amendment.
12           194. In addition, Defendant Villanueva has actual knowledge of the different
13     policies, practices, and customs promulgated by the County across Los Angeles County
14     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
15     on repeated occasions. Despite having such personal knowledge and being personally
16     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
17     condoned, tolerated, and through actions and inactions ratified such policies while acting
18     under color of law.
19           195. Section 2241(c)(3) allows this court to order the release of prisoners like
20     Plaintiffs who are held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3); Preiser v.
21     Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear, not only from the language of ss
22     2241(c)(3) and 2254(a), but also from the common-law history of the writ, that the
23     essence of habeas corpus is an attack by a person in custody upon the legality of that
24     custody, and that the traditional function of the writ is to secure release from illegal
25     custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section 2241(c)(3) can afford
26     immediate release for claims other than those challenging the sentence itself). Pursuant to
27     this section, the Medically Vulnerable Subclass should be released to the maximum extent
28     possible.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -55-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 59 of 86 Page ID #:59



 1           196. The members of Youth Justice Coalition and Dignity and Power Now have
 2     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 3     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 4     Defendants, and both organizations continue to divert resources as a result of Defendants’
 5     acts to ensure that their members and the communities they serve are not subjected to
 6     Defendants’ unconstitutional practices.
 7                                   THIRD CAUSE OF ACTION
 8      Unconstitutional Conditions of Confinement in Violation of the Eighth Amendment
 9                   of the U.S. Constitution (42 U.S.C. § 1983 / 28 U.S.C. 2241)
10     (Post-Conviction Equitable Relief Class, Youth Justice Coalition, Dignity and Power
11                                        Now vs. All Defendants)
12           197. Plaintiffs incorporate by reference each and every allegation contained in
13     paragraphs 1 through 173 as if fully set forth herein.
14           198. Under the Eighth Amendment, post-convicted persons in carceral custody
15     have a right to be free from cruel and unusual punishment. As part of the right, the
16     government must provide incarcerated persons with reasonable safety and address serious
17     medical needs that arise in jail. See, e.g., DeShaney v. Winnebago County Dept. of Soc.
18     Services, 489 U.S. 189, 200 (1989) (“[W]hen the State by the affirmative exercise of its
19     power so restrains an individual’s liberty that it renders him unable to care for himself,
20     and at the same time fails to provide for his basic human needs—e.g., food, clothing,
21     shelter, medical care, and reasonable safety—it transgresses the substantive limits on state
22     action set by the Eighth Amendment and the Due Process Clause.”); Estelle v. Gamble,
23     429 U.S. 97, 104 (1976) (the government has an “obligation to provide medical care for
24     those whom it is punishing by incarceration.”).
25           199. As part of this right under the Eighth Amendment, the government must
26     provide incarcerated persons with reasonable safety and address serious medical needs
27     that arise in jail. Deliberate indifference to the serious risk COVID-19 poses to members
28     of the classes, and particularly members of the Medically Vulnerable subclasses, violates
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -56-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 60 of 86 Page ID #:60



 1     this right.
 2            200. This Court need not “await a tragic event” to find that Defendants are
 3     maintaining unconstitutional conditions of confinement in the midst of a global pandemic.
 4     See Helling, 509 U.S. at 33. So long as the risk of serious harm is “likely,” as it is here, the
 5     Eighth Amendment is violated even if “the complaining inmate shows no serious current
 6     symptoms,” it is “not alleged that the likely harm would occur immediately,” and “the
 7     possible infection might not affect all of those exposed.” Id.
 8            201. A prison official’s subjective deliberate indifference to a substantial risk of
 9     harm to a prisoner awaiting trial violates the Eighth Amendment. Farmer v. Brennan, 511
10     U.S. 825, 828 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976) (“deliberate
11     indifference” to serious medical needs violates the Eighth Amendment).
12            202. Exposure to an infectious disease like COVID-19 without adequate
13     preventive measures constitutes deliberate indifference to a serious risk to health and
14     safety. Helling, 509 U.S. at 33-34 (“Nor can we hold that prison officials may be
15     deliberately indifferent to the exposure of inmates to a serious, communicable disease”);
16     Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996) (“[C]orrectional officials have an
17     affirmative obligation to protect [forcibly confined] inmates from infectious disease.”);
18     Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir.1990) (plaintiff's allegations that “the
19     defendants forced him to remain in a dormitory [whose] atmosphere was filled with
20     friable asbestos” and that “defendants knew of the health danger and yet refused to move
21     the plaintiff to an asbestos-free environment” stated a claim for “deliberate indifference to
22     the plaintiff's serious medical needs.”); see also Farmer v. Brennan, 511 U.S. 825, 833
23     (1994) (“[H]aving stripped [prisoners] of virtually every means of self-protection and
24     foreclosed their access to outside aid, the government and its officials are not free to let
25     the state of nature take its course.”).
26            203. With respect to an impending infectious disease like COVID-19, deliberate
27     indifference is satisfied when corrections officials “ignore a condition of confinement that
28     is sure or very likely to cause serious illness and needless suffering the next week or
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -57-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 61 of 86 Page ID #:61



 1     month or year,” even when “the complaining inmate shows no serious current symptoms.”
 2     Helling, 509 U.S. at 33 (holding that a prisoner “states a cause of action . . . by alleging
 3     that [corrections officials] have, with deliberate indifference, exposed him to conditions
 4     that pose an unreasonable risk of serious damage to future health”) (emphasis added); see
 5     also Hope v. Pelzer, 536 U.S. 730, 738 (2002) (citing Farmer, 511 U.S. at 842) (court
 6     “may infer the existence of [deliberate indifference] from the fact that the risk of harm is
 7     obvious”).
 8           204. Plaintiffs, and the class members they represent, suffer a substantial risk of
 9     serious harm to their health and safety due to the presence of, and spread of, COVID-19.
10           205. The County failed to comply with public health guidelines to prevent an
11     outbreak of COVID-19 and failed to provide for the safety of the Classes and Subclasses.
12     Defendants’ actions and inactions result in the confinement of members of the Classes and
13     Subclasses in a jail where they are not protected from, tested for, or treated for COVID-
14     19, which violates Plaintiffs’ rights to be free from cruel and unusual punishment.
15           206. Defendants knew of and disregarded the serious risks that COVID-19 poses
16     to Plaintiffs, including severe illness, permanent physical damage, and death. These risks
17     were well-established, known by, and obvious to Defendants.
18           207. In addition, Defendant Villanueva has actual knowledge of the different
19     policies, practices, and customs promulgated by the County across Los Angeles County
20     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
21     on repeated occasions. Despite having such personal knowledge and being personally
22     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
23     condoned, tolerated, and through actions and inactions ratified such policies while acting
24     under color of law.
25           208. Defendants have subjected Plaintiffs to conditions of confinement that
26     increased their risk of contracting COVID-19, for which there is no known vaccine,
27     treatment, or cure. This subjects Plaintiffs to cruel and unusual punishment. Due to the
28     conditions in County jails, Plaintiffs are unable to take steps to protect themselves—such
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -58-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 62 of 86 Page ID #:62



 1     as social distancing, accessing medical attention or testing, or washing their hands
 2     regularly—and Defendants have failed to provide adequate protections or mitigation
 3     measures. Defendants acted with deliberate indifference towards Plaintiffs by failing to
 4     adequately safeguard their health and safety in the midst of a potential outbreak of a
 5     contagious, infectious disease. See Cal. Gov't Code § 8658 (“In any case in which an
 6     emergency endangering the lives of inmates of a state, county, or city penal or correctional
 7     institution has occurred or is imminent, the person in charge of the institution may remove
 8     the inmates from the institution. He shall, if possible, remove them to a safe and
 9     convenient place and there confine them as long as may be necessary to avoid the danger,
10     or, if that is not possible, may release them. Such person shall not be held liable, civilly or
11     criminally, for acts performed pursuant to this section.”); see also Cal. Penal Code § 4012
12     (providing for the removal of prisoners to a “safe and convenient place . . . [of]
13     confinement” when “a pestilence or contagious disease breaks out in or near a jail . . .
14     liable to endanger the health of the prisoners”).
15           209. As a direct and proximate result of Defendants’ unconstitutional actions,
16     Plaintiffs and the class members they represent will suffer irreparable injury and are
17     entitled to immediate injunctive relief.
18           210. Accordingly, Defendants, as supervisors, direct participants, and policy
19     makers for the County, have violated the rights of the Post-Conviction Equitable Relief
20     Class and Post-Conviction Medically Vulnerable Subclass under the Eighth Amendment.
21           211. Section 2241(c)(3) allows this court to order the release of prisoners like
22     Plaintiffs who are held “in violation of the Constitution.” 28 U.S.C. 2241(c)(3); Preiser v.
23     Rodriguez, 411 U.S. 475, 484 (1973) (“It is clear, not only from the language of ss
24     2241(c)(3) and 2254(a), but also from the common-law history of the writ, that the
25     essence of habeas corpus is an attack by a person in custody upon the legality of that
26     custody, and that the traditional function of the writ is to secure release from illegal
27     custody.”); Peyton v. Rowe, 391 U.S. 54, 67 (1968) (Section 2241(c)(3) can afford
28     immediate release for claims other than those challenging the sentence itself). Pursuant to
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -59-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 63 of 86 Page ID #:63



 1     this section, the Medically Vulnerable Subclass should be released to the maximum extent
 2     possible.
 3           212. The members of Youth Justice Coalition and Dignity and Power Now have
 4     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 5     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 6     Defendants, and both organizations continue to divert resources as a result of Defendants’
 7     acts to ensure that their members and the communities they serve are not subjected to
 8     Defendants’ unconstitutional practices.
 9                                  FOURTH CAUSE OF ACTION
10        Failure to Accommodate in Violation of the Americans with Disabilities Act (42
11                                            U.S.C. § 12132)
12      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
13                                          vs. All Defendants)
14           213. Plaintiffs incorporate by reference each and every allegation contained in
15     paragraphs 1 through 173 as if fully set forth herein.
16           214. Defendant County of Los Angeles is a public entity within the meaning of 42
17     U.S.C. § 12131. Public entities are required “to make reasonable modifications in policies,
18     practices, or procedures when the modifications are necessary to avoid discrimination on
19     the basis of disability.” 28 C.F.R. § 35.130(b)(7).
20           215. Defendants violate the ADA, 42 U.S.C. § 12132.
21           216. Plaintiffs and both Medically Vulnerable Subclasses suffer from disabilities
22     within the meaning and scope of the ADA. In particular, Plaintiffs’ disabilities put them at
23     heightened risk of contracting COVID-19. Plaintiffs also meet the eligibility requirements
24     for the receipt of the services, programs, or activities of the Defendants. 42 U.S.C.
25     § 12131. Accordingly, Plaintiffs are members of the class of persons protected by 42
26     U.S.C. § 12132, which make it unlawful for public entities to deny the benefits of the
27     services, programs, or activities of a public entity to persons with disabilities.
28           217. As alleged herein, Defendants violated the ADA by, among other things,
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -60-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 64 of 86 Page ID #:64



 1     their failure to provide reasonable accommodations and other services for Plaintiffs’
 2     disabilities. Defendants failed to provide adequate protections for prisoners suffering from
 3     pre-existing medical conditions that put them at higher risk of contracting COVID-19, in
 4     order to protect them from exposure. Defendants failed to release such prisoners, which is
 5     the only possible accommodation to fully protect them from COVID-19.
 6           218. Defendants violated the ADA, including but not limited to, by failing to
 7     “ensure that inmates or detainees with disabilities are housed in the most integrated
 8     settings appropriate to the needs of the individuals” (28 C.F.R. Section 35.152(b)(2));
 9     “failing to implement reasonable policies, including physical modifications to additional
10     cells in accordance with the 2010 [accessibility] Standards, so as to ensure that each
11     inmate with a disability is housed in a cell with the accessible elements necessary to afford
12     the inmate access to safe, appropriate housing (28 C.F.R. Section 35.152(b)(3)); failing or
13     refusing to provide the Medically Vulnerable Subclasses with reasonable accommodations
14     and other services related to their disabilities (28 C.F.R. section 35.130(a)); failing or
15     refusing to provide equally effective communication (28 C.F.R. section 35.160(a));
16     denying the Medically Vulnerable Subclasses “the opportunity to participate in or benefit
17     from aid, benefit, or service” provided by Defendants” (28 C.F.R. section 35.130(b)(1)(i));
18     failing to make “reasonable modifications in policies, practices or procedures when the
19     modifications are necessary to avoid discrimination on the basis of disability” (28 C.F.R.
20     35.130(b)(7)); failing to make available information to the Medically Vulnerable
21     Subclasses about their rights while detained in the jail (28 C.F.R. section 35.106); and
22     failing to “maintain in operable working conditions those features of facilities and
23     equipment that are required to be readily accessible to and usable by persons with
24     disabilities” (28 C.F.R. section 35.133(a)).
25           219. As a result of Defendants’ policy and practice of failing to provide reasonable
26     accommodations and modifications, Plaintiffs and both Medically Vulnerable Subclasses
27     do not have equal access to protection and jail activities, programs, and services for which
28     they are otherwise qualified.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -61-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 65 of 86 Page ID #:65



 1           220. Defendants knew of and disregarded the serious risks that COVID-19 poses
 2     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 3     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
 4     of a state, county, or city penal or correctional institution has occurred or is imminent, the
 5     person in charge of the institution may remove the inmates from the institution. He shall,
 6     if possible, remove them to a safe and convenient place and there confine them as long as
 7     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
 8     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
 9     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
10     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
11     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
12           221. In addition, Defendant Villanueva has actual knowledge of the different
13     policies, practices, and customs promulgated by the County across Los Angeles County
14     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
15     on repeated occasions. Despite having such personal knowledge and being personally
16     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
17     condoned, tolerated, and through actions and inactions ratified such policies while acting
18     under color of law.
19           222. As a direct and proximate result of Defendants’ conduct as alleged herein,
20     Plaintiffs and the class members they represent will suffer irreparable harm and are
21     entitled to immediate injunctive relief.
22           223. The members of Youth Justice Coalition and Dignity and Power Now have
23     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
24     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
25     Defendants, and both organizations continue to divert resources as a result of Defendants’
26     acts to ensure that their members and the communities they serve are not subjected to
27     Defendants’ unconstitutional practices.
28     ///
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -62-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 66 of 86 Page ID #:66



 1                                      FIFTH CAUSE OF ACTION
 2         Discrimination in Violation of the Americans with Disabilities Act (42 U.S.C.
 3                                                  § 12132)
 4      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
 5                                          vs. All Defendants)
 6           224. Plaintiffs incorporate by reference each and every allegation in paragraphs 1
 7     through 173 as if fully set forth herein.
 8           225. Defendant County of Los Angeles is a public entity within the meaning of 42
 9     U.S.C. § 12131. Public entities are required “to make reasonable modifications in policies,
10     practices, or procedures when the modifications are necessary to avoid discrimination on
11     the basis of disability.” 28 C.F.R. § 35.130(b)(7).
12           226. Defendants violate the ADA, 42 U.S.C. § 12132.
13           227. Plaintiffs and both Medically Vulnerable Subclasses suffer from disabilities
14     within the meaning and scope of the ADA. In particular, Plaintiffs’ disabilities put them at
15     heightened risk of contracting COVID-19. Plaintiffs also meet the eligibility requirements
16     for the receipt of the services, programs, or activities of the Defendants. 42 U.S.C.
17     § 12131. Accordingly, Plaintiffs are members of the class of persons protected by 42
18     U.S.C. § 12132, which make it unlawful for public entities to discriminate against
19     individuals with disabilities.
20           228. As alleged herein, Defendants violated the ADA by, among other things,
21     discriminating against members of the Medically Vulnerable Subclasses because of their
22     disabilities and/or medical conditions. Defendants failed to provide adequate protections
23     for prisoners suffering from pre-existing medical conditions that put them at higher risk of
24     contracting COVID-19, in order to protect them from exposure. Defendants failed to
25     release such prisoners, which is the only possible accommodation to fully protect them
26     from COVID-19.
27           229. As a result of Defendants’ policy and practice of discriminating against
28     Plaintiffs and the Medically Vulnerable Subclasses, Plaintiffs and the Medically
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                  -63-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 67 of 86 Page ID #:67



 1     Vulnerable Subclasses do not have equal access to protection and jail activities, programs,
 2     and services for which they are otherwise qualified.
 3           230. Defendants knew of and disregarded the serious risks that COVID-19 poses
 4     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 5     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
 6     of a state, county, or city penal or correctional institution has occurred or is imminent, the
 7     person in charge of the institution may remove the inmates from the institution. He shall,
 8     if possible, remove them to a safe and convenient place and there confine them as long as
 9     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
10     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
11     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
12     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
13     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
14           231. In addition, Defendant Villanueva has actual knowledge of the different
15     policies, practices, and customs promulgated by the County across Los Angeles County
16     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
17     on repeated occasions. Despite having such personal knowledge and being personally
18     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
19     condoned, tolerated, and through actions and inactions ratified such policies while acting
20     under color of law.
21           232. As a direct and proximate result of Defendants’ conduct as alleged herein,
22     Plaintiffs and the class members they represent will suffer irreparable harm and are
23     entitled to immediate injunctive relief.
24           233. The members of Youth Justice Coalition and Dignity and Power Now have
25     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
26     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
27     Defendants, and both organizations continue to divert resources as a result of Defendants’
28     acts to ensure that their members and the communities they serve are not subjected to
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -64-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 68 of 86 Page ID #:68



 1     Defendants’ unconstitutional practices.
 2                                    SIXTH CAUSE OF ACTION
 3        Failure to Accommodate in Violation of the Rehabilitation Act (29 U.S.C. § 794)
 4      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
 5                                          vs. All Defendants)
 6           234. Plaintiffs incorporate by reference each and every allegation in paragraphs 1
 7     through 173 as if fully set forth herein.
 8           235. Section 504 of the Rehabilitation Act of 1973 provides in pertinent part:
 9     “[N]o otherwise qualified individual with a disability … shall, solely by reason of her or
10     his disability, be excluded from the participation in, be denied the benefits of, or be
11     subjected to discrimination under any program or activity receiving federal financial
12     assistance….” 29 U.S.C. § 794.
13           236. At all relevant times to this action, Defendants were recipients of federal
14     funding within the meaning of the Rehabilitation Act. As recipients of federal funds, they
15     are required to reasonably accommodate prisoners with disabilities in their facilities,
16     program activities, and services. This Act further requires the Defendants to modify their
17     facilities, services, and programs as necessary to accomplish this purpose.
18           237. Plaintiffs and both Medically Vulnerable Subclasses they represent are
19     qualified individuals with disabilities as defined in the Rehabilitation Act. 29 U.S.C.
20     § 705(20)(B). They are otherwise qualified to participate in the services, programs, or
21     activities that are provided to inmates at the Los Angeles County jail facilities. 29 U.S.C.
22     § 794(b).
23           238. By their policy and practice of failing to reasonably accommodate prisoners
24     in the Medically Vulnerable Subclasses, Defendants violate Section 504 of the
25     Rehabilitation Act, 29 U.S.C. § 794.
26           239. As a result of Defendants’ conduct involving the failure to provide reasonable
27     accommodations, Plaintiffs and members of both Medically Vulnerable Subclasses do not
28     have equal access to jail activities, programs, and services for which they are otherwise
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                  -65-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 69 of 86 Page ID #:69



 1     qualified.
 2           240. Defendants knew of and disregarded the serious risks that COVID-19 poses
 3     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 4     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
 5     of a state, county, or city penal or correctional institution has occurred or is imminent, the
 6     person in charge of the institution may remove the inmates from the institution. He shall,
 7     if possible, remove them to a safe and convenient place and there confine them as long as
 8     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
 9     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
10     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
11     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
12     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
13           241. In addition, Defendant Villanueva has actual knowledge of the different
14     policies, practices, and customs promulgated by the County across Los Angeles County
15     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
16     on repeated occasions. Despite having such personal knowledge and being personally
17     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
18     condoned, tolerated, and through actions and inactions ratified such policies while acting
19     under color of law.
20           242. As a direct and proximate result of Defendants’ conduct as alleged herein,
21     Plaintiffs and the class members they represent will suffer irreparable harm and are
22     entitled to immediate injunctive relief.
23           243. The members of Youth Justice Coalition and Dignity and Power Now have
24     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
25     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
26     Defendants, and both organizations continue to divert resources as a result of Defendants’
27     acts to ensure that their members and the communities they serve are not subjected to
28     Defendants’ unconstitutional practices.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -66-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 70 of 86 Page ID #:70



 1                                 SEVENTH CAUSE OF ACTION
 2            Discrimination and Disparate-Impact Discrimination in Violation of the
 3                                Rehabilitation Act (29 U.S.C. § 794)
 4      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
 5                                         vs. All Defendants)
 6           244. Plaintiffs incorporate by reference each and every allegation contained
 7     paragraphs 1 through 173 as if fully set forth herein.
 8           245. Section 504 of the Rehabilitation Act of 1973 provides in pertinent part:
 9     “[N]o otherwise qualified individual with a disability … shall, solely by reason of her or
10     his disability, be excluded from the participation in, be denied the benefits of, or be
11     subjected to discrimination under any program or activity receiving federal financial
12     assistance….” 29 U.S.C. § 794.
13           246. At all relevant times to this action, Defendants were recipients of federal
14     funding within the meaning of the Rehabilitation Act. As recipients of federal funds,
15     they are required to provide equal protection to prisoners with disabilities in their
16     facilities, program activities, and services. This Act further requires the Defendants to
17     modify their facilities, services, and programs as necessary to accomplish this purpose.
18     Defendant County.
19           247. Plaintiffs and both Medically Vulnerable Subclasses they represent are
20     qualified individuals with disabilities as defined in the Rehabilitation Act. 29 U.S.C.
21     § 705(20)(B). They are otherwise qualified to participate in the services, programs, or
22     activities that are provided to inmates at the Los Angeles County jail facilities. 29 U.S.C.
23     § 794(b).
24           248. By their policy and practice of discriminating against prisoners in the
25     Medically Vulnerable Subclasses, Defendants violate Section 504 of the Rehabilitation
26     Act, 29 U.S.C. § 794. Defendants violate the Rehabilitation Act because their conduct has
27     a discriminatory motive and disparate impact on members of the Medically Vulnerable
28     Subclasses. See Marshall v. McMahon, 17 Cal.App.4th 1841, 1850 (1993) (“Claims of
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR               -67-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 71 of 86 Page ID #:71



 1     discriminatory motive and disparate-impact discrimination may be brought under the
 2     Rehabilitation Act.”).
 3           249. As a result of Defendants’ conduct involving discrimination and disparate
 4     impact discrimination, Plaintiffs and members of both Medically Vulnerable Subclasses
 5     do not have equal access to jail activities, programs, and services for which they are
 6     otherwise qualified.
 7           250. Defendants knew of and disregarded the serious risks that COVID-19 poses
 8     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 9     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
10     of a state, county, or city penal or correctional institution has occurred or is imminent, the
11     person in charge of the institution may remove the inmates from the institution. He shall,
12     if possible, remove them to a safe and convenient place and there confine them as long as
13     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
14     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
15     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
16     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
17     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
18           251. In addition, Defendant Villanueva has actual knowledge of the different
19     policies, practices, and customs promulgated by the County across Los Angeles County
20     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
21     on repeated occasions. Despite having such personal knowledge and being personally
22     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
23     condoned, tolerated, and through actions and inactions ratified such policies while acting
24     under color of law.
25           252. As a direct and proximate result of Defendants’ conduct as alleged herein,
26     Plaintiffs and the class members they represent will suffer irreparable harm and are
27     entitled to immediate injunctive relief.
28           253. The members of Youth Justice Coalition and Dignity and Power Now have
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -68-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 72 of 86 Page ID #:72



 1     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 2     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 3     Defendants, and both organizations continue to divert resources as a result of Defendants’
 4     acts to ensure that their members and the communities they serve are not subjected to
 5     Defendants’ unconstitutional practices.
 6                                     EIGHTH CAUSE OF ACTION
 7                                         Cal. Gov’t Code § 11135
 8      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
 9                                            vs. All Defendants)
10               254. Plaintiffs incorporate by reference each and every allegation contained in
11     paragraphs 1 through 173 as if fully set forth herein.
12               255. California Government Code section 11135(a) provides in pertinent part:
13     “No person in the State of California shall, on the basis of … disability, be unlawfully
14     denied the benefits of, or be unlawfully subjected to discrimination under, any program
15     or activity that is funded directly the state or receives any financial assistance from the
16     state.”
17               256. Defendants receive financial assistance from the State of California. Plaintiffs
18     and both Medically Vulnerable Subclasses are all persons with disabilities within the
19     meaning of California Government Code § 11135. They are otherwise qualified to
20     participate in the services, programs, or activities that are provided to inmates at the Los
21     Angeles County jail facilities.
22               257. Defendant County and its jails are entities are bound to comply with section
23     11135.
24               258. As described herein, Defendants deny Plaintiffs full access to the benefits of
25     the jail’s programs and activities which receive financial assistance from the State of
26     California and unlawfully subject Plaintiffs and both Medically Vulnerable Subclasses to
27     discrimination within the meaning of California Government Code § 11135(a) on the basis
28     of their disabilities.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -69-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 73 of 86 Page ID #:73



 1           259. Plaintiffs and the Medically Vulnerable Subclasses have demanded that
 2     Defendants stop their unlawful discriminatory conduct described herein but Defendants
 3     refused and still refuse to refrain from that conduct.
 4           260. As a result of Defendants’ conduct involving discrimination and the failure to
 5     provide reasonable accommodations, Plaintiffs and members of the Medically Vulnerable
 6     Subclasses do not have equal access to jail activities, programs, benefits, and services for
 7     which they are otherwise qualified.
 8           261. Defendants knew of and disregarded the serious risks that COVID-19 poses
 9     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
10     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
11     of a state, county, or city penal or correctional institution has occurred or is imminent, the
12     person in charge of the institution may remove the inmates from the institution. He shall,
13     if possible, remove them to a safe and convenient place and there confine them as long as
14     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
15     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
16     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
17     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
18     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
19           262. In addition, Defendant Villanueva has actual knowledge of the different
20     policies, practices, and customs promulgated by the County across Los Angeles County
21     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
22     on repeated occasions. Despite having such personal knowledge and being personally
23     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
24     condoned, tolerated, and through actions and inactions ratified such policies while acting
25     under color of law.
26           263. As a direct and proximate result of Defendants’ conduct as alleged herein,
27     Plaintiffs and the class members they represent will suffer irreparable harm and are
28     entitled to immediate injunctive relief.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -70-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 74 of 86 Page ID #:74



 1           264. The members of Youth Justice Coalition and Dignity and Power Now have
 2     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 3     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 4     Defendants, and both organizations continue to divert resources as a result of Defendants’
 5     acts to ensure that their members and the communities they serve are not subjected to
 6     Defendants’ unconstitutional practices.
 7                                   NINTH CAUSE OF ACTION
 8                                 Unruh Act (Cal. Civ. Code § 51(f))
 9      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
10                                         vs. All Defendants)
11           265. Plaintiffs incorporate by reference each and every allegation contained in
12     paragraphs 1 through 173 as if fully set forth herein.
13           266. The Unruh Act provides that all persons within California are free and
14     equal and “no matter what their sex, race, color, religion, ancestry, national origin,
15     disability, medical condition, genetic information, marital status, sexual orientation,
16     citizenship, primary language, or immigration status are entitled to the full and equal
17     accommodations, advantages, facilities, privileges, or services in all business
18     establishments of every kind whatsoever.” Cal. Civ. Code § 51(b). Defendant County
19     and its jails are business establishments within the meaning of the Unruh Act, and thus
20     bound to comply with the Unruh Act.
21           267. Plaintiffs and members of both Medically Vulnerable Subclasses are
22     persons with disabilities as defined within the meaning of the Unruh Act. They are
23     otherwise qualified to participate in the services, programs, or activities that are provided
24     to inmates at the Los Angeles County jail facilities.
25           268. A violation of a right of any individual under the ADA also constitutes a
26     violation of the Unruh Act under Cal. Civ. Code § 51(f). Defendants have violated the
27     Unruh Act with respect to the Medically Vulnerable Subclasses through their violation of
28     the ADA as alleged herein.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -71-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 75 of 86 Page ID #:75



 1            269. Defendants’ conduct violates the Unruh Act because their policies and
 2     practices deny Plaintiffs and both Medically Vulnerable Subclasses of the full and equal
 3     accommodations, advantages, facilities, privileges, and services they are entitled to on the
 4     basis of their disabilities.
 5            270. Defendants knew of and disregarded the serious risks that COVID-19 poses
 6     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 7     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
 8     of a state, county, or city penal or correctional institution has occurred or is imminent, the
 9     person in charge of the institution may remove the inmates from the institution. He shall,
10     if possible, remove them to a safe and convenient place and there confine them as long as
11     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
12     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
13     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
14     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
15     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
16            271. In addition, Defendant Villanueva has actual knowledge of the different
17     policies, practices, and customs promulgated by the County across Los Angeles County
18     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
19     on repeated occasions. Despite having such personal knowledge and being personally
20     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
21     condoned, tolerated, and through actions and inactions ratified such policies while acting
22     under color of law.
23            272. As a direct and proximate result of Defendants’ conduct as alleged herein,
24     Plaintiffs and the class members they represent will suffer irreparable harm and are
25     entitled to immediate injunctive relief.
26            273. The members of Youth Justice Coalition and Dignity and Power Now have
27     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
28     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -72-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 76 of 86 Page ID #:76



 1     Defendants, and both organizations continue to divert resources as a result of Defendants’
 2     acts to ensure that their members and the communities they serve are not subjected to
 3     Defendants’ unconstitutional practices.
 4                                   TENTH CAUSE OF ACTION
 5                     California Disabled Persons Act (Cal. Civ. Code § 54(c))
 6      (Medically Vulnerable Subclasses, Youth Justice Coalition, Dignity and Power Now
 7                                          vs. All Defendants)
 8           274. Plaintiffs incorporate by reference each and every allegation contained
 9     paragraphs 1 through 173 as if fully set forth herein.
10           275. The California Disabled Persons Act, California Civil Code section 54(a)
11     provides that “individuals with disabilities or medical conditions have the same right as
12     the general public to the full and free use of the streets, highways, sidewalks, walkways,
13     public buildings, medical facilities, including hospitals, clinics, and physicians’ offices,
14     public facilities, and other public spaces.” Defendant County and its jails provide public
15     services within the meaning of this Act and thus are bound to comply with the California
16     Disabled Persons Act.
17           276. Plaintiffs and members of both Medically Vulnerable Subclasses are persons
18     with disabilities and/or medical conditions as defined within the meaning of California
19     Civil Code section 54(b) and Government Code § 12926. They are otherwise qualified to
20     participate in the services, programs, or activities that are provided to inmates at the Los
21     Angeles County jail facilities.
22           277. A violation of a right of any individual under the ADA also constitutes a
23     violation of California Civil Code section 54 under Cal. Civ. Code § 54(c). Defendants
24     have violated the California Civil Code section 54 with respect to the Medically
25     Vulnerable Subclasses through their violation of the ADA as alleged herein.
26           278. Defendants’ conduct violates California Code section 54 because their
27     policies and practices deny Plaintiffs and both Medically Vulnerable Subclasses of the full
28     and equal accommodations, advantages, facilities, privileges, and services they are entitled
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -73-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 77 of 86 Page ID #:77



 1     to on the basis of their disabilities and/or medical conditions.
 2           279. Plaintiffs and the Medically Vulnerable Subclasses have demanded that
 3     Defendants stop their unlawful discriminatory conduct described herein but Defendants
 4     refused and still refuse to refrain from that conduct.
 5           280. Defendants knew of and disregarded the serious risks that COVID-19 poses
 6     to Plaintiffs, including severe illness, permanent physical damage, and death. See Cal.
 7     Gov't Code § 8658 (“In any case in which an emergency endangering the lives of inmates
 8     of a state, county, or city penal or correctional institution has occurred or is imminent, the
 9     person in charge of the institution may remove the inmates from the institution. He shall,
10     if possible, remove them to a safe and convenient place and there confine them as long as
11     may be necessary to avoid the danger, or, if that is not possible, may release them. Such
12     person shall not be held liable, civilly or criminally, for acts performed pursuant to this
13     section.”); see also Cal. Penal Code § 4012 (providing for the removal of prisoners to a
14     “safe and convenient place . . . [of] confinement” when “a pestilence or contagious disease
15     breaks out in or near a jail . . . liable to endanger the health of the prisoners”).
16           281. In addition, Defendant Villanueva has actual knowledge of the different
17     policies, practices, and customs promulgated by the County across Los Angeles County
18     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
19     on repeated occasions. Despite having such personal knowledge and being personally
20     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
21     condoned, tolerated, and through actions and inactions ratified such policies while acting
22     under color of law.
23           282. As a direct and proximate result of Defendants’ conduct as alleged herein,
24     Plaintiffs and the class members they represent will suffer irreparable harm and are
25     entitled to immediate injunctive relief.
26           283. The members of Youth Justice Coalition and Dignity and Power Now have
27     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
28     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                 -74-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 78 of 86 Page ID #:78



 1     Defendants, and both organizations continue to divert resources as a result of Defendants’
 2     acts to ensure that their members and the communities they serve are not subjected to
 3     Defendants’ unconstitutional practices.
 4                                 ELEVENTH CAUSE OF ACTION
 5                             California Bane Act (Cal. Civ. Code § 52.1)
 6                                  (All Plaintiffs vs. All Defendants)
 7            284. Plaintiffs incorporate by reference each and every allegation contained in
 8     paragraphs 1 through 173 as if fully set forth herein.
 9            285. Defendant County and its jails are entities bound to comply with the Bane
10     Act.
11            286. The acts by Defendants violate the federal and state constitutional rights of
12     Plaintiffs, as guaranteed by the Fourteenth and Eighth Amendments to the U.S.
13     Constitution and by the California Constitution Article I, sections 7 and 17. Defendants
14     used force, intimidation, coercion, and/or the threat of force, intimidation, and coercion
15     directed toward Plaintiffs. They did so by confining Plaintiffs in County jails, where they
16     have no freedom to take measures of their own volition to protect themselves from
17     COVID-19. Defendants subjected Plaintiffs to conditions of confinement that deprive
18     them of any ability to protect themselves from COVID-19 and unnecessarily exposed
19     them to risk of contracting the virus, putting them at risk of serious illness and even death.
20            287. Defendants unlawful actions were done willfully, maliciously, and with the
21     specific intent to deprive Plaintiffs of their constitutional and statutory rights.
22            288. In addition, Defendant Villanueva has actual knowledge of the different
23     policies, practices, and customs promulgated by the County across Los Angeles County
24     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
25     on repeated occasions. Despite having such personal knowledge and being personally
26     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
27     condoned, tolerated, and through actions and inactions ratified such policies while acting
28     under color of law.
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -75-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 79 of 86 Page ID #:79



 1           289. As a direct and proximate consequence of Defendants’ actions, Plaintiffs and
 2     the class members they represent suffered a loss of their constitutional rights and injury,
 3     will suffer irreparable harm, and they are entitled to immediate injunctive relief.
 4           290. The members of Youth Justice Coalition and Dignity and Power Now have
 5     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 6     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 7     Defendants, and both organizations continue to divert resources as a result of Defendants’
 8     acts to ensure that their members and the communities they serve are not subjected to
 9     Defendants’ unconstitutional practices.
10                                 TWELFTH CAUSE OF ACTION
11                          Violation of California Constitution Art. I § 7
12                                 (All Plaintiffs vs. All Defendants)
13           291. Plaintiffs incorporate by reference each and every allegation contained in
14     paragraphs 1 through 171 as if fully set forth herein.
15           292. Defendants owe Plaintiffs a duty under Article I, section 7 of the California
16     Constitution to provide Plaintiffs with due process and equal protection under the law.
17           293. By the conduct described herein, Defendants violated these rights guaranteed
18     to Plaintiffs. As a direct and proximate consequence of Defendants’ conduct, Plaintiffs
19     and the class members they represent suffered a loss of their constitutional rights, will
20     suffer irreparable harm, and are entitled to immediate injunctive relief.
21           294. Defendants have been and are aware of all the deprivations complained of
22     herein and have condoned or been deliberately indifferent to such conduct.
23           295. In addition, Defendant Villanueva has actual knowledge of the different
24     policies, practices, and customs promulgated by the County across Los Angeles County
25     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
26     on repeated occasions. Despite having such personal knowledge and being personally
27     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
28     condoned, tolerated, and through actions and inactions ratified such policies while acting
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -76-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 80 of 86 Page ID #:80



 1     under color of law.
 2           296. The members of Youth Justice Coalition and Dignity and Power Now have
 3     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 4     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 5     Defendants, and both organizations continue to divert resources as a result of Defendants’
 6     acts to ensure that their members and the communities they serve are not subjected to
 7     Defendants’ unconstitutional practices.
 8                               THIRTEENTH CAUSE OF ACTION
 9                           Violation of California Constitution Art. I § 17
10                                 (All Plaintiffs vs. All Defendants)
11           297. Plaintiffs incorporate by reference each and every allegation contained in
12     paragraphs 1 through 173 as if fully set forth herein.
13           298. Defendants owe Plaintiffs a duty under Article I, section 17 of the California
14     Constitution not to impose cruel or unusual punishment.
15           299. By the conduct described herein, Defendants violated these rights guaranteed
16     to Plaintiffs. As a direct and proximate consequence of Defendants’ conduct, Plaintiffs
17     and the class members they represent suffered a loss of their constitutional rights, will
18     suffer irreparable harm, and are entitled to immediate injunctive relief.
19           300. Defendants have been and are aware of all the deprivations complained of
20     herein and have condoned or been deliberately indifferent to such conduct.
21           301. In addition, Defendant Villanueva has actual knowledge of the different
22     policies, practices, and customs promulgated by the County across Los Angeles County
23     jails as alleged herein, and personally spoke on the issue of COVID-19 in County jails
24     on repeated occasions. Despite having such personal knowledge and being personally
25     involved in the inadequate response to COVID-19 in County jails, Defendant Villanueva
26     condoned, tolerated, and through actions and inactions ratified such policies while acting
27     under color of law.
28           302. The members of Youth Justice Coalition and Dignity and Power Now have
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -77-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 81 of 86 Page ID #:81



 1     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
 2     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
 3     Defendants, and both organizations continue to divert resources as a result of Defendants’
 4     acts to ensure that their members and the communities they serve are not subjected to
 5     Defendants’ unconstitutional practices.
 6                                FOURTEENTH CAUSE OF ACTION
 7                         Declaratory Relief (Cal. Code Civ. Proc. § 1060)
 8                                  (All Plaintiffs vs. All Defendants)
 9           303. Plaintiffs incorporate by reference each and every allegation contained in
10     paragraphs 1 through 173 as if fully set forth herein.
11           304. There is an actual controversy between Plaintiffs and Defendants concerning
12     their respective rights and duties in that Petitioner contends that the acts of Defendants, as
13     described herein, are in violation of federal and state law, and Defendants contend in all
14     aspects to the contrary.
15           305. Plaintiffs and the class members they represent are entitled to a legal
16     declaration of their rights and Defendants’ obligations under applicable federal and state
17     law as alleged in this petition/complaint.
18           306. The members of Youth Justice Coalition and Dignity and Power Now have
19     had their constitutional rights violated by Defendants’ conduct. The mission of both Youth
20     Justice Coalition and Dignity and Power Now are also frustrated by the acts of
21     Defendants, and both organizations continue to divert resources as a result of Defendants’
22     acts to ensure that their members and the communities they serve are not subjected to
23     Defendants’ unconstitutional practices.
24           307. Plaintiffs request relief, as set forth below.
25                                        PRAYER FOR RELIEF
26           308. WHEREFORE, Plaintiffs and the Class Members respectfully request that
27     the Court:
28           A.     Certify this case as a class action and certify the proposed classes and
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR                -78-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 82 of 86 Page ID #:82



 1                 subclasses;
 2           B.    Enter a declaratory judgment that Defendants violated Named Plaintiffs’ and
 3                 Class Members’ constitutional rights by failing to adequately safeguard their
 4                 health and safety in the midst of a potential outbreak of a contagious,
 5                 infectious disease;
 6           C.    Grant a writ of habeas corpus for members of the Medically Vulnerable
 7                 Subclasses to the maximum extent possible, absent proof of recorded judicial
 8                 findings that the individual poses a risk of flight or danger to others that no
 9                 other conditions of release can mitigate, and ordering that Defendants provide
10                 these individuals with educational resources on COVID-19, including
11                 instructions that they should self-isolate for the CDC-recommended period of
12                 time (currently 14 days) following release;
13           D.    Enter a temporary restraining order, preliminary injunction, and permanent
14                 injunction requiring Defendants, in County jails during the COVID-19
15                 pandemic, to:
16                 a.    Effectively communicate to all incarcerated people, including low-
17                       literacy and non-English-speaking people, sufficient information about
18                       COVID-19, measures taken to reduce the risk of transmission, and any
19                       changes in policies or practices to reasonably ensure that individuals
20                       are able to take precautions to prevent infection;
21                 b.    Perform pre-intake screening for all people who are arrested and
22                       booked into LASD custody for symptoms of COVID-19 upon entry (or
23                       re-entry). This includes temperature screening, as well as a verbal
24                       symptom check;
25                 c.    Quarantine all people who are arrested for 14 days before they enter
26                       the general population by cohorting daily intakes if necessary;
27                 d.    Perform screening for all custody, medical and ancillary jail staff for
28                       symptoms of COVID-19 every time they enter the facility. This
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -79-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 83 of 86 Page ID #:83



 1                       includes temperature screening as well as a verbal symptom check;
 2                 e.    Provide adequate spacing of six feet or more between incarcerated
 3                       people so that social distancing can be accomplished;
 4                 f.    Ensure that each incarcerated person receives, free of charge: (1) an
 5                       individual supply of liquid hand soap and paper towels sufficient to
 6                       allow frequent hand washing and drying each day; and (2) an adequate
 7                       supply of disinfectant hand wipes or disinfectant products effective
 8                       against the virus that causes COVID-19 for daily cleanings; and
 9                       (3) multiple face masks that are regularly cleaned.
10                 g.    Ensure that all incarcerated people have access to hand sanitizer
11                       containing at least 60% alcohol;
12                 h.    Provide access to daily showers and daily access to clean laundry,
13                       including clean personal towels and washrags after each shower.
14                       Ensure showers are cleaned and disinfected at least daily and that
15                       incarcerated persons have supplies to clean showers between uses, and
16                       provide gloves to staff or incarcerated persons who clean the showers;
17                 i.    Require that all jail staff and incarcerated persons wear PPE consistent
18                       with CDC and LA DPH guidelines. Require that all LASD staff
19                       working in County jails wear PPE, including CDC-recommended
20                       surgical masks. If cloth masks are distributed, they must be laundered
21                       regularly. Provide more than one cloth mask per prisoner such that if
22                       masks break or cannot be laundered daily that prisoners have
23                       replacements.
24                 j.    Require that all LASD staff working in County jails wash their hands,
25                       apply hand sanitizer containing at least 60% alcohol, or change their
26                       gloves both before and after interacting with any person or touching
27                       surfaces in cells or common areas;
28                 k.    Take each incarcerated person’s temperature (with a functioning and
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR            -80-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 84 of 86 Page ID #:84



 1                       properly operated thermometer) and conduct symptom screenings at all
 2                       health care appointments to identify potential COVID-19 infections;
 3                 l.    Conduct immediate testing for anyone displaying symptoms of
 4                       COVID-19;
 5                 m.    Ensure that individuals identified as having COVID-19 or having been
 6                       exposed to COVID-19 receive adequate testing, treatment, and medical
 7                       care and are properly quarantined in a non-punitive setting, with
 8                       continued access to showers, recreation, mental health services,
 9                       reading materials, phone and video calling with loved ones,
10                       communications with counsel, and personal property. Use cohort
11                       housing only for those persons with laboratory-confirmed COVID-19
12                       cases, not suspected cases. Ensure that individuals identified as close
13                       contacts of COVID-19 are quarantined pursuant to CDC and LA DPH
14                       guidelines;
15                 n.    Respond to all emergency (as defined by the medical community)
16                       requests for medical attention within an hour;
17                 o.    Ensure that staff or incarcerated workers, several times a day, clean
18                       and disinfect high touch surfaces and objects in common areas, with
19                       EPA-registered disinfectants. Provide sufficient disinfecting supplies—
20                       including access to EPA-registered disinfectants or disinfectant
21                       wipes—free of charge, so incarcerated people can clean high-touch
22                       areas or items (including, but not limited to, phones, sinks, toilet
23                       handles, recreation equipment, and headphones) between each use.
24                       Facility staff must ensure there is adequate supervision of all
25                       individuals responsible for cleaning and disinfecting these areas;
26                 p.    Waive all medical co-pays for those experiencing COVID-19-related
27                       symptoms;
28                 q.    Provide opportunities for incarcerated persons to communicate free of
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR             -81-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 85 of 86 Page ID #:85



 1                        charge with their families and loved ones;
 2                 r.     Submit a plan to the Court within five days, to be overseen by a
 3                        qualified expert pursuant to Fed. R. Evid. 706, which outlines: (1) the
 4                        specific steps taken to implement the relief entered herein, (2) all other
 5                        mitigation efforts to significantly reduce the risk of contraction of
 6                        COVID-19 by all class members not immediately released, (3) a
 7                        housing plan for any released Class or Subclass member whose testing
 8                        confirms that have been exposed or infected with COVID-19 and who
 9                        do not have in place housing, and (4) an evaluation of whether the
10                        release of Subclass members permits adequate social distancing; and
11                 s.     Waive all charges for medical grievances during this health crisis.
12           E.    Order an inspection of each of Los Angeles County’s jail facilities by a
13                 medical expert in infectious disease who can report to the court at the
14                 preliminary injunction hearing on his/her findings and answer questions
15                 provided in advance of the hearing 101;
16           F.    If immediate release is not granted to the medically vulnerable on the basis of
17                 this habeas Petition alone, then expedited review of the Petition, including
18                 oral argument, via telephonic or videoconference if necessary;
19           G.    Enter an order and judgment granting reasonable attorneys’ fees and costs
20                 pursuant to 42 U.S.C. § 1988, 42 U.S.C. § 12133, 29 U.S.C. § 794(a), or as
21                 otherwise authorized by law;
22     ///
23     ///
24     ///
25
       101
26        See, e.g., Banks v. Booth, No. 1:20-cv-849 (CKK), Dkt. No. 34 (Apr. 9, 2020)
       (appointing amici curiae jail inspectors, ordering the Department of Corrections to allow
27     inspection of all facilities including interviews with prisoners, make documents
28     available, and make staff and managers available for interviews, and directing amici
       curiae to answer list of questions from the Court).
      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR              -82-
      INJUNCTIVE & DECLARATORY RELIEF
     Case 2:20-cv-03760-RGK-PLA Document 1 Filed 04/24/20 Page 86 of 86 Page ID #:86



 1           H.    Order such other and further relief as this Court deems just, proper, and
 2                 equitable.
 3
 4                                           Respectfully Submitted,
 5     Dated: April 24, 2020                 HADSELL STORMER RENICK & DAI LLP
 6                                           KAYE, MCLANE, BEDNARSKI & LITT, LLP
 7                                           CIVIL RIGHTS CORPS
 8                                           UCLA LAW CLINICS
 9                                           ACLU OF SOUTHERN CALIFORNIA
10                                           AMERICAN CIVIL LIBERTIES UNION
11
12
                                             By: /s/- Dan Stormer
13                                                 Dan Stormer
14                                           Attorneys for Petitioners/Plaintiffs

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      CLASS ACTION PETITION FOR WRIT OF
      HABEAS CORPUS-COMPLAINT FOR             -83-
      INJUNCTIVE & DECLARATORY RELIEF
